 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

Exhibit 10(a)

 

STOCK PURCHASE AGREEMENT

              This STOCK PURCHASE AGREEMENT, dated as of June 23, 2000, is by
and among BERGEN BRUNSWIG MEDICAL CORPORATION, a Delaware corporation having a
place of business at 4000 Metropolitan Drive, Orange, California 92868 ("BBMC"),
RANSDELL SURGICAL, INC, a Kentucky corporation ("RSI" and, collectively with
BBMC, the "Corporations"), DURR FILLAUER MEDICAL, INC., a Delaware corporation
(the "Subsidiary Seller"), BERGEN BRUNSWIG CORPORATION, a New Jersey corporation
having its principal place of business at 4000 Metropolitan Drive, Orange,
California 92868 (the "Parent Seller" and, collectively with the Subsidiary
Seller, the "Sellers"), ALLEGIANCE CORPORATION, a Delaware corporation having
its principal place of business at 1430 Waukegan Road, McGaw Park, Illinois
60085 (the "Purchaser") and CARDINAL HEALTH, INC., an Ohio corporation having
its principal place of business at 5555 Glendon Court, Dublin, Ohio 43016 (the
"Parent Purchaser" and, together with the Purchaser, the "Purchasers").

 

RECITALS



              1.      The Parent Seller is the legal and beneficial owner of all
of the issued and outstanding capital stock of the Subsidiary Seller and RSI.
The Subsidiary Seller is the legal and beneficial owner of all of the issued and
outstanding capital stock of BBMC.



             2.      The Sellers desire to sell and transfer to the Purchasers,
and the Purchasers desire to purchase from the Sellers, all of the outstanding
shares of capital stock of the Corporations, all as more specifically provided
herein.



             3.      The Boards of Directors (or Executive Committees of such
Boards of Directors) of the Sellers, the Corporations and the Purchasers have
determined that it is in the best interests of the respective corporations to
enter into this Agreement.



             NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and intending to be legally bound, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

 

ARTICLE I



Certain Definitions and Other Matters



             Section 1.1      Certain Definitions.      As used in this
Agreement, the following terms have the respective meanings set forth below.



             "Action" means any administrative, judicial or other legal
arbitration, hearing, investigation, litigation, proceeding or suit before any
Governmental Authority or arbitrator.



             "Affiliate" means, with respect to any Person, any other Person who
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term "control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect the members of the board of directors or other governing body of a
Person and the terms "controlled" and "controlling" have meanings correlative
thereto.



             "Agreement" means this Stock Purchase Agreement.



             "Assignment of Marks" means the assignment of trademarks and
service marks, made by the Sellers in favor of BBMC, in the form and substance
of the assignment annexed hereto as Appendix 1.8A.



             "Assignment of Lease" means the assignment and assumption of the
real property lease, made by the Parent Seller in favor of BBMC, in the form and
substance of the assignment and assumption agreement set forth in Appendix 1.7A
annexed hereto.



             "Assignment of Data Center Assets" means the assignment of Data
Center assets, subject to the assumption of related liabilities, made by the
Parent Seller or one of its Subsidiaries (other than a Consolidated Company) in
favor of BBMC, in the form and substance of the assignment and assumption
agreement annexed hereto as Appendix 1.8C.



             "BBMC Common Stock" means the common stock, par value $0.01 per
share, of BBMC.



             "Borrowing Rate" means the prime rate as published in The Wall
Street Journal from time to time during the period from the Closing Date through
the date of payment or refund as determined pursuant to Section 2.5.2.



             "Business Day" means a day on which national banks are open for
business in New York City.



             "CERCLA" means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980.



             "Claims" means any and all claims, demands, Actions, causes of
action and legal proceedings.



             "Closing Date Customer" means any health care provider which,
during the twelve months ending on the last day of the calendar month preceding
the calendar month in which the Closing Date occurs, purchased, in the case of
an acute care facility, more than $500 per licensed bed, and in all other cases,
more than $1,000, in products or supplies from the Consolidated Companies.



             "Closing Date Non-Customer" means any health care provider that is
not a Closing Date Customer.



             "Code" means the Internal Revenue Code of 1986, as amended.



             "Competing Business" means the business of selling or distributing
Competing Products within the United States and its territories to health care
providers, it being understood that neither a consumer, a retail pharmacy or a
retail store containing a retail pharmacy is a health care provider; provided,
however, that none of the following shall be deemed Competing Business:





             (a)      the sale or distribution by any Seller Unit of Competing
Products, provided that the sales of Competing Products by such Seller Unit for
a given fiscal quarter of such Seller Unit (or, for the fiscal quarter in which
the Closing occurs, from the Closing Date through the last day of such quarter)
do not exceed the Revenue Limit for such Seller Unit, and in the case of BBDC as
the Seller Unit, the sales of Competing Products to any single acute care
provider (as distinguished from a buying group or any combination of acute care
providers) do not exceed, during such fiscal quarter (or, for the fiscal quarter
in which the Closing occurs, during the period from the Closing Date through the
last day of such quarter), more than $125 per licensed bed of such provider;

 

             (b)      acquiring any equity or other ownership interest in an
entity that sells or distributes Competing Products, provided that either (x)(i)
such equity or other ownership interest does not exceed twenty percent (20%) of
the total outstanding voting equity of such entity, (ii) such equity or other
ownership interest does not give the Parent Seller and its Subsidiaries control
over the Board of Directors (or comparable governing body of an entity that is
not organized as a corporation) of such entity and (iii) the name of such entity
does not include Parent Seller's name or any derivation thereof, or (y) such
entity is a Small Entity;

 

             (c)      lending money, extending or advancing credit to, or
providing management, consulting or administrative services to, developing,
launching or operating, or otherwise assuming control (other than by acquisition
of an equity or other ownership interest) of, an entity that sells or
distributes Competing Products, provided that (i) such entity is a Small Entity
and (ii) if the Parent Seller or its Subsidiaries develops, launches, operates
or so assumes control of such an entity, the sales of Competing Products by such
entity for a given fiscal quarter of such entity (or, for the fiscal quarter in
which the Closing occurs, from the Closing Date through the last day of such
quarter) do not exceed 10% of such entity's total dollar sales for such fiscal
quarter (or, for the fiscal quarter in which the Closing occurs, for the period
from the Closing Date through the last day of such quarter); or

 

             (d)      commencing 60 days after the Closing Date, entering into
or participating in a Permitted Joint Program, provided that (x) the Parent
Seller and its Subsidiaries do not at any time during the three year period
following the Closing Date engage in Selling Efforts directed at Closing Date
Customers, (y) during the period from the 60th day after the Closing Date
through the 180th day after the Closing Date, the Parent Seller and its
Subsidiaries do not participate in a Permitted Joint Program in which any
co-venturer in such Permitted Joint Program engages in Selling Efforts directed
at Closing Date Customers on behalf of such Permitted Joint Program (it being
understood that selling efforts by such co-venturer directed to Closing Date
Customers are not precluded by this clause (y) as long as the co-venturer does
not market the Permitted Joint Program during the period covered by this clause
(y)), and (z) during the period from the 60t h day after the Closing Date
through the 90th day after the Closing Date, the Parent Seller and its
Subsidiaries do not engage in Selling Efforts directed at any Closing Date
Non-Customer unless such Closing Date Non-Customer initiates communications with
the Parent Seller or its Subsidiaries regarding the participation by such
Closing Date Non-Customer, the Parent Seller or its Subsidiaries in a Permitted
Joint Program.





             "Competing Products" means medical, surgical or laboratory supplies
and products other than supplies and products (a) which contain, are packaged,
by a Person other than the Parent Seller or its Subsidiaries, with, or are
otherwise customarily sold as a unit with, any pharmaceutical, biological,
plasma, blood, injectable, intravenous fluid, intravenous solution, vaccine,
medicine, oncology or renal supplies or products, or (b) that are purchased from
Purchasers or any of their Subsidiaries.



             "Consolidated Companies" means the Corporations and their
Subsidiaries.



             "Copyright Assignment and Assumption Agreement" means the
assignment of copyrights, made by the Sellers in favor of BBMC, and the
assumption by BBMC of certain related liabilities, in the form and substance of
the assignment and assumption agreement annexed hereto as Appendix 1.8B.



             "CPA" means Arthur Andersen & Co.



             "Credit Facility" has the meaning ascribed to such term in Section
1 of the Corporations' Disclosure Schedule.



             "Due Date" means the due date, including applicable extensions.



             "Encumbrances" means security interests, liens, encumbrances,
claims, options, charges, rights of first refusal, and restrictions of any kind,
including any restrictions on use, voting, transfer, receipt of income or
exercise of any other attributes of ownership, but excluding restrictions on the
transfer of securities arising pursuant to the Securities Act of 1933, as
amended, or pursuant to applicable state securities laws.



             "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.



             "Escrow Agent" means Wilmington Trust Company or such other Person
as shall be approved by the Parent Purchaser and the Parent Seller in the event
that Wilmington Trust Company cannot or does not serve as Escrow Agent
hereunder.



             "Escrow Agreement" means an escrow agreement, among the Sellers,
the Purchasers and the Escrow Agent, substantially in the form and substance of
the escrow agreement annexed hereto as Appendix 1.1, subject to such changes as
the Escrow Agent shall request and the Sellers and Purchasers shall accept on or
before the Closing Date, such acceptances not to be unreasonably withheld.



             "Estimated Differential" means the Parent Seller's good faith
estimate of the difference between the Consolidated Companies' Net Asset Value
as of the Closing Date determined in accordance with Section 2.5 and the March
31 Value. It is understood that, if the estimated Consolidated Companies' Net
Asset Value as of the Closing Date is greater than the March 31 Value, the
Estimated Differential will be a positive number, and, if the estimated
Consolidated Companies' Net Asset Value as of the Closing Date is less than the
March 31 Value, the Estimated Differential will be a negative number.



             "GAAP" means generally accepted accounting principles as in effect
in the United States, as applied consistent with the prior practices of the
Consolidated Companies and the Parent Seller.



             "Governmental Authority" means any national, federal, state,
provincial, county, municipal or local government, foreign or domestic, or the
government of any political subdivision of any of the foregoing, any
multinational organization or body, or any entity, authority, agency, ministry
or other similar body exercising executive, legislative, judicial, regulatory,
taxing or administrative authority or functions of or pertaining to government,
including any authority or other quasi-governmental entity established to
perform any of such functions.



             "HSR Authority" means the FTC and/or the Antitrust Division.



             "Income Tax" means any Tax based upon or measured by income or
gain.



             "Independent Accountant" means a nationally recognized independent
public accounting firm which does not currently audit the Sellers or the
Purchasers, or an Affiliate of either, as shall be agreed upon by the Parent
Seller and the Parent Purchaser.



             "License Agreement" means the non-exclusive license agreement among
the Sellers, the Corporations and the Purchasers, providing for the use of
certain trade names by the Consolidated Companies, in the form and substance of
the license annexed hereto as Appendix 1.9.



             "March 31 Value" means $210,568,300.



             "Material Adverse Change" means, with respect to a Person, a
material adverse change in the business, operations, condition (financial or
otherwise), properties, assets, liabilities or results of operations of such
Person and its Subsidiaries, taken as a whole.



             "Net Asset Value" means the total assets of the Consolidated
Companies, as determined in accordance with Section 2.5.4, less the total
liabilities of the Consolidated Companies, as determined in accordance with
Section 2.5.5; provided, however, that (a) those assets and liabilities
associated with the UNITI System to the extent set forth on Appendix 1.5 annexed
hereto (the "Transfer UNITI Items") shall be excluded from the calculation of
the Net Asset Value, (b) the Transfer Assets shall be deemed to be an asset of
the Consolidated Companies, including the leasehold improvements and security
deposits relating to the Transfer Lease, and (c) all assets and liabilities
associated with consolidated, combined or unitary Taxes, and all assets and
liabilities for deferred Taxes established to reflect timing differences between
book and Tax income, shall be excluded from the calculation of the Net Asset
Value.



             "Order" means that certain order of the United States District
Court for the District of Columbia, dated July 31, 1998, Civil Nos. 98-595 and
98-596, which, among other things, stated that the Parent Purchaser was
prohibited from acquiring assets of the Parent Seller.



             "Ordinary Course of Business" means actions that are (a) consistent
with the past practices of the designated entity, (b) similar in nature, style
and magnitude to actions customarily taken in the ordinary course of the normal
day-to-day operations of the designated entity and (c) do not require, and in
the past have not received, specific authorization by the board of directors of
the designated entity.



             "Outside Date" means September 30, 2000, unless either (x) the
parties hereto shall not have received by September 30, 2000 all regulatory
approvals from all Governmental Authorities necessary to consummate the
transactions contemplated by this Agreement, or (y) the Order shall not have
been amended to permit the consummation of the transactions contemplated hereby,
in which case the "Outside Date" means December 31, 2000.



             "Permitted Encumbrances" means (a) liens for Taxes not yet due and
payable, (b) Encumbrances that do not interfere with the use or enjoyment of the
Consolidated Companies' assets or that are otherwise not material to the
Consolidated Companies, (c) Encumbrances arising in the Ordinary Course of
Business of the Consolidated Companies and (d) Encumbrances disclosed in Section
1 of the Corporations' Disclosure Schedule.



             "Permitted Joint Program" means any agreement or business
arrangement with respect to, any joint marketing arrangement, joint venture,
strategic marketing alliance, cooperative or group purchasing organization, or
any other contractual or partnering arrangement, with any Person that sells or
distributes Competing Products, in which Parent Seller and its Subsidiaries (a)
sell or distribute supplies and products that are not Competing Products (other
than any Competing Products that are sold or distributed by the Seller Units
pursuant to clause (a) of the definition of "Competing Business" in this Section
1.1), and (b) do not own or hold an ownership or equity interest exceeding
twenty percent (20%) of the aggregate ownership or equity interests in such
arrangement, venture, alliance or organization.



             "Person" means an individual, partnership, corporation, limited
liability company, joint stock company, unincorporated organization or
association, trust or joint venture, or a governmental agency or political
subdivision thereof.



             "Post-Closing Period" means each taxable period with respect to the
Consolidated Companies that begins after the Closing Date and the portion,
beginning after the Closing Date, of each Straddle Period.



             "Pre-Closing Period" means each taxable period with respect to the
Consolidated Companies that ends on or before the Closing Date and the portion,
ending on the Closing Date, of each Straddle Period.



             "Proprietary Rights" means all of the (a) patents, inventions,
discoveries, trademarks, service marks, industrial designs, trade names, trade
styles, trade dress, service names, logos, slogans, brand names, brand marks,
computer software, copyrights and the like (whether registered with federal,
state or other governments of any country or unregistered) and applications,
registrations, permits and licenses relating thereto and any reissues,
continuations, continuations-in-part and extensions thereof; (b) computer
software and licenses related thereto; and (c) processes, methods, information,
data, plans, art works, blueprints, specifications, designs, drawings,
engineering reports, test reports, material standards, processing standards,
performance standards, know-how, formulas, trade secrets, concepts,
applications, procedures, marketing and technical data, customer and vendor
lists and other confidential information used in or otherwise necessary for the
conduct of the Businesses of the Consoli dated Companies.



             "Regulated Substances" means pollutants, contaminants, hazardous or
toxic substances, compounds or related materials or chemicals, hazardous
materials, hazardous waste, flammable explosives, radon, radioactive materials,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum and petroleum products (including, but not limited to, waste petroleum
and petroleum products) as regulated under any applicable Environmental Law.



             "Revenue Limit" means, for each of the following Seller Units, the
following percentage of total dollar sales of such Seller Units: (a) the Besse
Medical Products division of ASD Specialty Healthcare, Inc. ("BMP") - 10%; (b)
ASD Specialty Healthcare, Inc. excluding BMP ("ASD") - 5%; (c) PharMerica, Inc.
("PM") - 5%; (d) Bergen Brunswig Drug Company ("BBDC") - 0.4%; and (e) each New
Unit, 10%.



             "RSI Common Stock" means the common stock, no par value, of RSI.



             "SEC" means the United States Securities and Exchange Commission.



             "Seller Unit" shall mean each of (a) BMP, (b) ASD (excluding BMP)
and ASD's direct and indirect wholly owned Subsidiaries, (c) PM and its direct
and indirect wholly owned Subsidiaries, (d) BBDC and its direct and indirect
wholly owned Subsidiaries and (e) any entity (including any Small Entity)
established or more than 20% of which is acquired by the Parent Seller or its
Subsidiaries after the Closing Date (any such entity referred to in this clause
(e), a "New Unit").



             "Selling Efforts" means efforts directed at individual health care
providers seeking to encourage such providers to participate in a Permitted
Joint Program; provided, however, that for purposes of this Agreement, the
Parent Seller and its Subsidiaries or any other participant in a Permitted Joint
Program shall not be deemed to have engaged in Selling Efforts directed to a
particular customer by virtue of any selling efforts directed toward a
purchasing group or other affiliated group of which such customer is a member.



             "Small Entity" means an entity and its Subsidiaries, if any, which
collectively, during the four calendar quarters prior to the calendar quarter in
which the Parent Seller or its Subsidiaries first takes an action of the type
referred to in clauses (b) or (c) of the definition of "Competing Business" with
respect to such entity and its Subsidiaries, did not have sales of Competing
Products in excess of (x) ten percent (10%) of such entity's total sales and (y)
$10,000,000, measured in terms of gross Competing Products sales dollars.



             "Straddle Period" means any taxable period with respect to the
Consolidated Companies beginning on or before the Closing Date and ending after
the Closing Date.



             "Subsidiaries" of any entity means, at any date, any Person (a) the
accounts of which would be consolidated with those of the applicable entity in
such entity's consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date; or (b) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests or more than 50% of the
profits or losses of which are, as of such date, owned, controlled or held by
the applicable entity or one or more subsidiaries of such entity. The term
"Subsidiaries" shall include, with respect to the Consolidated Companies,
Pacific Criticare, Inc. ("PCI"), a California corporation.



             "Tax" means any of the following, and "Taxes" means all of the
following, imposed by or payable to any Governmental Authority: any income,
gross receipts, license, payroll, employment, excise, severance, stamp,
business, occupation, premium, windfall profits, environmental (including taxes
under section 59A of the Code), capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, or value added tax, any
alternative or add-on minimum tax, any estimated tax, and any levy, impost,
duty, assessment, or withholding, in each case including any interest, penalty,
or addition thereto, whether disputed or not.



             "Territory" means the United States and its territories.



             "Transfer Assets" means the Transfer Real Property, the Transfer
Lease, the Transfer Data Center Assets and the Transfer Marks.



             "Transfer Data Center Assets" means the Data Center assets
described in Appendix 1.9A annexed hereto.



             "Transfer Lease" means the real property lease listed in Appendix
1.7 annexed hereto.



             "Transfer Marks" means the trademarks, service marks and copyright
listed in Appendix 1.8 annexed hereto.



             "Transfer Real Property" means the real property described in
Appendix 1.2 annexed hereto.



             "Transfer Real Property Deed" means a deed, from the Subsidiary
Seller to BBMC, in the form and substance of the deed annexed hereto as Appendix
1.3.



             "Transition Support Agreement" means a transition support
agreement, between the Parent Seller and the Purchaser, in the form and
substance of the transition support agreement annexed hereto as Appendix 1.4.



             "UNITI System" means the software system described in Section 3.21
of the Corporations' Disclosure Schedule.



             "UNITI System Assignment and Assumption Agreement" means an
agreement, between BBMC and the Parent Seller in the form and substance of the
assignment and assumption agreement annexed hereto as Appendix 1.6.



             Section 1.2      Terms Defined in Other Sections.      The
following terms are defined elsewhere in this Agreement in the following
Sections:



   

Antitrust Division

7.1.2

Antitrust Laws

6.8.2

Balance Sheet Refunds and Credits

6.12.6

Base Price

2.2

Basket Amount

9.2.4

BBMC

Lead-in to this Agreement

Businesses

3.1

Cap Amount

9.2.4

CIC Agreement

6.10.5

Closing

2.4

Closing Date

2.4

Company Permits

3.20.1

Competing Transaction

6.11

Compliance Report

6.6.3

Confidential Information

6.6.1

Consolidated Company Employee

6.10.2

Contracts

3.17

Controlled Group Liability

3.16.1

Corporations

Lead-in to this Agreement

Corporations' Disclosure Schedule

3.1

Damages

9.2.1

Decreased Consideration

2.5.2.2

Employment Agreement

3.16.11

Environmental Laws

3.12

Environmental Permit

3.12

ERISA Affiliate

3.16.1

FDA Act

3.5.4

Final Accountant's Report

2.5.3.2 and 2.5.3.3

Final Purchase Price

2.5.1

Financial Statements

3.15.1

FTC

7.1.2

HSR Act

3.5.4

Increased Consideration

2.5.2.1

Indemnified/Indemnifying Party

9.2.3

Independent Entity

6.6.3

Initial Accountant's Report

2.5.3.1

Insurance Policies

3.7

Interim Balance Sheet

3.15.1

Member Company

6.12.2

Multiemployer Plan

3.16.6

Multiple Employer Plan

3.16.6

Parent Purchaser

Lead-in to this Agreement

Parent Seller

Lead-in to this Agreement

Plans

3.16.1

Preliminary Purchase Price

2.2

Proposed Statement

2.5.3.1

Purchaser

Lead-in to this Agreement

Qualified Plans

3.16.3

R.S.I.

Lead-in to this Agreement

Records

6.20.1

Returns

3.8.3

Seller Affiliated Group

6.12.2

Seller Common Parent

6.12.2

Sellers

Lead-in to this Agreement

Severance Plan

6.10.2

Subsidiary Seller

Lead-in to this Agreement

Survival period

9.1.5

Tax Claims

6.12.4

Tax Proceeding

6.12.4

Tax Returns

3.8.3

Tax Survival Period

9.1.4

Third Party Claim

9.3

Withdrawal Liability

3.16.1

   





             Section 1.3      Interpretation.       Unless otherwise indicated
to the contrary herein by the context or use thereof: (i) the words, "herein,"
"hereto," "hereof" and words of similar import refer to this Agreement as a
whole and not to any particular Section or paragraph hereof; (ii) words
importing the masculine gender shall also include the feminine and neutral
genders, and vice versa; (iii) words importing the singular shall also include
the plural, and vice versa; and (iv) the word "including" means "including
without limitation".

 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

 

ARTICLE II



Purchase and Sale of Stock



             Section 2.1      Purchase and Sale of the RSI Common Stock and the
BBMC Common Stock.      Upon the terms and subject to the conditions of this
Agreement and on the basis of the representations, warranties and agreements
contained herein, at the Closing, (i) the Parent Seller shall sell, assign,
transfer, convey and deliver to the Purchaser an aggregate of one hundred (100)
shares of RSI Common Stock, constituting all of the issued and outstanding
shares of RSI's capital stock, (ii) the Subsidiary Seller shall sell, assign,
transfer, convey and deliver to the Purchaser an aggregate of one thousand
(1,000) shares of BBMC Common Stock, constituting all of the issued and
outstanding shares of BBMC's capital stock, and (iii) the Purchaser shall pay,
and the Parent Purchaser shall cause the Purchaser to pay, the Preliminary
Purchase Price to the Sellers and the Escrow Agent in the manner provided for
herein.



             Section 2.2      Preliminary Purchase Price.      The purchase
price payable by the Purchaser hereunder at the Closing in accordance with
Section 2.3 shall consist of cash in an amount equal to (a) one hundred and
eighty one million dollars ($181,000,000) (the "Base Price") plus (b) the
Estimated Differential if the Estimated Differential is a positive number minus
(c) the Estimated Differential if the Estimated Differential is a negative
number (such aggregate amount described in clauses (a), (b) and (c), the
"Preliminary Purchase Price"). At least two Business Days prior to the Closing
Date, the Parent Seller will provide the Purchasers with a written notice
setting forth the Estimated Differential and detailing its calculation.



             Section 2.3      Deliveries at the Closing.      Upon the terms and
subject to the conditions of this Agreement and on the basis of the
representations, warranties and agreements contained herein, at the Closing:



                          2.3.1      the Parent Seller shall deliver to the
Purchaser one or more stock certificates, duly endorsed for transfer,
representing 100 shares of RSI Common Stock;



                          2.3.2     the Subsidiary Seller shall deliver to the
Purchaser one or more stock certificates, duly endorsed for transfer,
representing 1,000 shares of BBMC Common Stock;



                         2.3.3     the Parent Seller and the Purchasers shall
execute and deliver the Transition Support Agreement and the Sellers and the
Purchasers shall execute and deliver the Escrow Agreement;



                          2.3.4     the Purchaser shall pay, and the Parent
Purchaser shall cause the Purchaser to pay, to the Sellers an amount equal to
the Preliminary Purchase Price minus ten million dollars ($10,000,000), such
aggregate amount to be paid by wire transfer to an account or accounts specified
in writing by the Parent Seller; and



                          2.3.5      the Purchaser shall pay, and the Parent
Purchaser shall cause the Purchaser to pay, to the Escrow Agent ten million
dollars ($10,000,000) of the Preliminary Purchase Price by wire transfer to an
account or accounts specified in writing by the Parent Seller after consultation
with the Escrow Agent, it being understood that the cash deposited with the
Escrow Agent pursuant to this Section 2.3.5 shall be held by the Escrow Agent,
and ultimately disbursed by the Escrow Agent, in accordance with the terms and
conditions of the Escrow Agreement and this Agreement.



             Section 2.4       Closing.      Subject to the rights of the
parties to terminate this Agreement in accordance with Article VIII, the closing
of the transactions contemplated hereby (the "Closing") shall take place at the
offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, New
York 10019 at 10:00 A.M. on the fifth Business Day after the satisfaction or
waiver of the conditions set forth in Article VII capable of being satisfied
prior to the Closing, or at such other time and place as is mutually agreed by
the Parent Purchaser and the Parent Seller. The time and date of the Closing are
herein called the "Closing Date".



             Section 2.5      Post-Closing Purchase Price Determination.



                          2.5.1      Definition.       The term "Final Purchase
Price" means (a) the Base Price plus (b) the amount, if any, by which the Net
Asset Value as of the Closing Date (as reflected in the Final Accountant's
Report prepared pursuant to this Section 2.5) exceeds the March 31 Value minus
(c) the amount, if any, by which the March 31 Value exceeds the Net Asset Value
as of the Closing Date (as reflected in the Final Accountant's Report prepared
pursuant to this Section 2.5).



                          2.5.2      Adjustments in the Purchase Price.



                                       2.5.2.1      Increased Consideration.
      If the Final Purchase Price is greater than the Preliminary Purchase
Price, then, as soon as possible after final determination of the Net Asset
Value pursuant to this Section 2.5 and calculation of the amount by which the
Final Purchase Price exceeds the Preliminary Purchase Price (such excess amount,
the "Increased Consideration"), the Purchaser shall pay, and the Parent
Purchaser shall cause the Purchaser to pay, to the Sellers, by wire transfer to
an account or accounts specified in writing by the Parent Seller, an amount of
cash equal to the Increased Consideration plus interest on the Increased
Consideration from the Closing Date to the date of such payment at a per annum
rate equal to the Borrowing Rate.



                                       2.5.2.2      Decreased Consideration.
       If the Final Purchase Price is less than the Preliminary Purchase Price,
then, as soon as possible after final determination of the Net Asset Value
pursuant to this Section 2.5 and calculation of the amount by which the
Preliminary Purchase Price exceeds the Final Purchase Price (such excess amount,
the "Decreased Consideration"), the Sellers and the Escrow Agent shall refund
the Decreased Consideration to the Purchaser as follows: the Sellers shall pay
to the Purchaser, by wire transfer to an account or accounts specified in
writing by the Purchaser, an amount of cash equal to ninety four and one half
percent (94-1/2%) of the sum of (a) the Decreased Consideration and (b) interest
on the Decreased Consideration from the Closing Date to the date of such refund
at a per annum rate equal to the Borrowing Rate, and shall cause the Escrow
Agent to pay (from the funds held in escrow pursuant to the Escrow Agreement) to
the Purchaser, by wire transfer to an account or accounts specified in writing
by the Purchaser, an amount of cash equal to five and one half percent (5-1/2%)
of the sum of (c) the Decreased Consideration and (d) interest on the Decreased
Consideration from the Closing Date to the date of such refund at a per annum
rate equal to the Borrowing Rate; provided that the amount of such payment from
the "Escrow Account" (as defined in the Escrow Agreement) shall not exceed five
million dollars ($5,000,000); provided further, that to the extent that the
amount of such payment exceeds five million dollars ($5,000,000) the Sellers
shall pay such deficiency to the Purchasers by wire transfer.



                          2.5.3      Accountants' Reports.



                                       2.5.3.1      Proposed Statement and
Initial Accountant's Report.      The Sellers shall prepare at their expense,
and furnish to the Purchasers, a proposed statement of the Net Asset Value as of
the Closing Date, which statement shall include a consolidated balance sheet of
the Consolidated Companies prepared in accordance with GAAP (collectively, the
"Proposed Statement"), subject to the adjustments set forth in Sections 2.5.4
and 2.5.5. The CPA shall audit the Proposed Statement and shall prepare a
special accountant's report (the "Initial Accountant's Report") with respect to
the Net Asset Value as of the Closing Date. The Initial Accountant's Report
shall include a consolidated balance sheet of the Consolidated Companies as of
the Closing Date prepared in accordance with GAAP, subject to the adjustments
set forth in Sections 2.5.4 and 2.5.5. As soon as practicable, but, in any
event, not more than ninety (90) days after th e CPA receives the Proposed
Statement, the Purchasers shall cause the CPA to furnish the Initial
Accountant's Report concurrently to the Sellers and the Purchasers, along with a
schedule of any adjustments made by the CPA to the Proposed Statement, and shall
cause the CPA to make its work papers with respect to the Initial Accountant's
Report available to the Sellers no later than the time that the Initial
Accountant's Report is so furnished. The Sellers shall cause the Corporations to
conduct, and the CPA and the Purchasers shall be afforded the ability to
participate in, a physical inventory as of the Closing Date.



                                       2.5.3.2      Time for Objections.
      After the CPA shall have furnished the Initial Accountant's Report to the
Sellers, if the Sellers object to the Initial Accountant's Report on the grounds
that it has not been made in accordance with this Agreement, the Sellers may
give written notice of their objection to the Purchasers within thirty (30) days
after their receipt of the Initial Accountant's Report. If no such assertion is
made within such thirty (30) day period, or if the Purchasers and the Sellers
agree upon all matters in dispute within the fifteen (15) day period specified
in Section 2.5.3.3, that Initial Accountant's Report, as adjusted to reflect any
such agreements, shall be final and binding on all parties hereto for the
purpose of determining the Net Asset Value as of the Closing Date and shall be
referred to as the "Final Accountant's Report".



                                       2.5.3.3      Dispute Resolution.
      The Purchasers and the Sellers will use reasonable efforts to resolve any
matters in dispute (with respect to the calculation of the Net Asset Value as of
the Closing Date) as rapidly as possible. If the Purchasers and the Sellers are
unable to resolve all items in dispute (with respect to the calculation of the
Net Asset Value as of the Closing Date) within fifteen (15) days after the
Purchasers' receipt of the Sellers' written objection to the Initial
Accountant's Report, then those items in dispute shall be submitted for
resolution to the Independent Accountant. The Independent Accountant shall
resolve such disputes by application of GAAP (subject to the adjustments set
forth in Sections 2.5.4 and 2.5.5). The determination of the Independent
Accountant with respect to those items in dispute, together with the
determinations of the Purchasers and the Sellers with respect to those items not
in dispute, shall become the "Final Accountant's Report" and shall be final and
binding upon all parties hereto.



                                       2.5.3.4.       Payment of Fees.       The
Sellers shall pay the fees of their accountants, and the Purchasers shall pay
the fees of the CPA, in connection with the preparation and review of the
Initial Accountant's Report and the Final Accountant's Report. The fees and
disbursements of the Independent Accountant employed pursuant to the provisions
of Section 2.5.3.3 shall be borne one-half by the Purchasers and one-half by the
Sellers.



                          2.5.4      Asset Value.       The total assets of the
Consolidated Companies shall be determined as of the Closing Date, and shall be
determined in accordance with GAAP, except that in the event that an asset is
transferred outside the ordinary course of business, between March 31, 2000 and
the Closing Date, (a) from one of the Consolidated Companies to the Parent
Seller or to a Subsidiary of the Parent Seller or (b) from the Parent Seller or
a Subsidiary of the Parent Seller to one of the Consolidated Companies, such
asset shall be included in calculating the Net Asset Value only if it was
included in determining the March 31 Value.



                          2.5.5      Liability Value.        The total
liabilities of the Consolidated Companies shall be determined as of the Closing
Date, and shall be determined in accordance with GAAP, except that:



                                       2.5.5.1      the Consolidated Companies'
liabilities for Taxes shall be stated without reference to any reserves for
potential Tax liabilities, regardless of whether the Consolidated Companies have
heretofore recorded any such reserves;



                                         2.5.5.2      no reserves shall be
established for any of the matters described in Section 9.2.1(iv); and



                                         2.5.5.3      no severance liability
shall be recognized with respect to employees of the Consolidated Companies
whose employment is terminated prior to the Closing, provided that
responsibility for severance for such employees is assumed by the Parent Seller
or a Subsidiary of the Parent Seller other than the Consolidated Companies.

 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

 

ARTICLE III



Representations and Warranties Regarding the Consolidated Companies



             The Corporations and the Sellers jointly and severally represent
and warrant to the Purchasers as follows:



             Section 3.1      Organization and Standing; Business.      Each of
the Consolidated Companies is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of the state of
its organization with full corporate power and authority to own, lease, use and
operate its properties and to conduct its business as and where now owned,
leased, used, operated and conducted. As of the Closing, each of the
Consolidated Companies will be duly qualified to do business and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the property it owns, leases or operates requires it to so qualify, except
where the failure to be so qualified or in good standing in any such
jurisdiction would not reasonably be expected to result in a Material Adverse
Change with respect to the Consolidated Companies. The Parent Seller has
heretofore furnished to the Purchasers a complete and correct copy of the
certificate of incorporation and by-laws of each of the Consolidated Companies,
each as in effect on the date hereof. None of the Consolidated Companies is in
default in any material respect in the performance, observance or fulfillment of
any provision of their respective organizational documents. The Sellers have set
forth in Section 3.1 of the disclosure schedule that they have delivered to the
Purchasers as of the date hereof (the "Corporations' Disclosure Schedule") a
brief description of each of the businesses in which the Consolidated Companies
are engaged (the "Businesses").



             Section 3.2      Subsidiaries.        The Corporations do not own,
directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture, limited liability company or other
entity or enterprise, except for the Subsidiaries and other entities set forth
in Section 3.2 of the Corporations' Disclosure Schedule. Except as set forth in
Section 3.2 of the Corporations' Disclosure Schedule, none of the Consolidated
Companies is subject to any obligation or requirement to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in any of the Consolidated Companies that is not wholly owned, directly or
indirectly, by one of the Corporations. Except as set forth in Section 3.2 of
the Corporations' Disclosure Schedule, the Corporations own, directly or
indirectly, each of the outstanding shares of capital stock (or other ownership
interests having by their terms ordinary voting power to elect a majority of
directors or others performing s imilar functions with respect to such
Subsidiary) of each of the Subsidiaries and other entities identified in Section
3.2 of the Corporations' Disclosure Schedule. Except as set forth in Section 3.2
of the Corporations' Disclosure Schedule, each of the outstanding shares of
capital stock or other ownership interests of each of such Subsidiaries and such
other entities is duly authorized, validly issued, fully paid and nonassessable,
and, at the Closing, will be owned, directly or indirectly, by the Corporations
free and clear of all Encumbrances. Other than as set forth in Section 3.2 of
the Corporations' Disclosure Schedule, there are no outstanding subscriptions,
options, warrants, puts, calls, agreements, understandings, claims or other
commitments or rights of any type relating to the issuance, sale or transfer of
any securities or other equity interests of any Subsidiary or other entity
listed in Section 3.2 of the Corporations' Disclosure Schedule, nor are there
outstanding any securities or other e quity interests which are convertible into
or exchangeable for any shares of capital stock or other equity interests of any
such Subsidiary or other entity, and none of the Consolidated Companies has any
obligation of any kind to issue any additional securities or grant any
additional equity interests of any Subsidiary or other entity listed in Section
3.2 of the Corporations' Disclosure Schedule or to pay for or repurchase any
securities or other equity interests of any such Subsidiary or other entity or
any predecessor thereof. None of the Consolidated Companies is required to file
any reports with the SEC.



             Section 3.3      Corporate Power and Authority.      Each of the
Corporations has all requisite corporate power and authority to enter into and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by each Corporation have been duly authorized by all necessary
corporate action on the part of such Corporation. This Agreement has been duly
executed and delivered by each Corporation and constitutes the legal, valid and
binding obligation of each Corporation enforceable against it in accordance with
its terms. All Persons who executed this Agreement on behalf of the Corporations
have been duly authorized to do so.



             Section 3.4      Capitalization of the Corporations.      BBMC's
authorized capital stock consists solely of one thousand (1,000) shares of BBMC
Common Stock, all of which shares are issued and outstanding. RSI's authorized
capital stock consists solely of one thousand (1,000) shares of RSI Common
Stock, one hundred (100) of which shares are issued and outstanding. Each
outstanding share of the capital stock of each of the Corporations is duly
authorized and validly issued, fully paid and nonassessable, and has not been
issued in violation of any preemptive or similar rights. There are no
outstanding subscriptions, options, warrants, puts, calls, agreements,
understandings, claims or other commitments or rights of any type relating to
the issuance, sale, repurchase or transfer by the Corporations of any securities
of the Corporations, nor are there outstanding any securities that are
convertible into or exchangeable for any shar es of capital stock of the
Corporations, and neither the Corporations nor any Subsidiary of the
Corporations have any obligation of any kind to issue any additional securities
or to pay for or repurchase any securities of the Corporations or any
predecessor.



             Section 3.5      Conflicts; Consents and Approvals.       Except as
set forth in Section 3.5 of the Corporations' Disclosure Schedule, neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will:



                         3.5.1      conflict with, or result in a breach of any
provision of, the organizational documents of the Corporations;



                          3.5.2      violate, or conflict with, or result in a
breach of any provision of, or constitute a default (or an event that, with the
giving of notice, the passage of time or otherwise, would constitute a default)
under, or entitle any party (with the giving of notice, the passage of time or
otherwise) to terminate, accelerate, modify or call a default under, or result
in the creation of any Encumbrance (other than a Permitted Encumbrance) upon any
of the properties or assets of any of the Consolidated Companies under, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture, deed
of trust, license, contract, undertaking, agreement, lease, arrangement,
understanding or other instrument or obligation to which any of the Consolidated
Companies is a party;



                          3.5.3       violate any order, writ, injunction,
decree, statute, rule or regulation applicable to any of the Consolidated
Companies or any of their respective properties or assets; or



                          3.5.4      require any action or consent or approval
of, or review by, or registration or filing by the Corporations or any of their
Affiliates with, any third party or any Governmental Authority, other than
actions required by the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the "HSR Act"), the United States Food, Drug and Cosmetics Act (the
"FDA Act") or any state law comparable to the FDA Act;



except in the case of Sections 3.5.2, 3.5.3 and 3.5.4 for any of the foregoing
that could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change with respect to the Consolidated Companies
or a material adverse effect on the ability of the parties hereto to consummate
the transactions contemplated hereby.



             Section 3.6      No Material Adverse Change; Other
Changes.      Except as disclosed in the Financial Statements or in Section 3.6
of the Corporations' Disclosure Schedule, (a) since September 30, 1999, the
Consolidated Companies have operated their Businesses only in the Ordinary
Course of Business, (b) since September 30, 1999, there has been no change in
the business, operations, condition (financial or otherwise), properties,
assets, liabilities or results of operations of the Consolidated Companies that
could reasonably be expected to constitute a Material Adverse Change with
respect to the Consolidated Companies or any event, occurrence or development
that could reasonably be expected to have a material adverse effect on the
ability of the Corporations or the Sellers to consummate the transactions
contemplated hereby, (c) from October 1, 1999 through March 31, 2000, the
Consolidated Companies did not engage in any material a ct outside the Ordinary
Course of Business (such as, by way of example, a disposition of substantial
assets outside the Ordinary Course of Business) which would cause the
Consolidated Companies' consolidated financial statements for such period not to
be comparable with the Consolidated Companies' consolidated financial statements
for the period from October 1, 1998 through March 31, 1999, (d) there has not
been any change in accounting methods, principles or practices by the
Consolidated Companies except insofar as may have been required by a change in
GAAP, or (e) since March 31, 2000, neither the Sellers nor the Consolidated
Subsidiaries have engaged in any action which, if done after the date of this
Agreement would violate Section 6.3 of this Agreement.



             Section 3.7      Insurance.       The Consolidated Companies are,
and since their acquisition by the Parent Seller or its Affiliates have been,
covered by insurance in scope and amount customary, adequate and suitable for
their Businesses. Section 3.7 of the Corporations' Disclosure Schedule lists
each insurance policy and contractual right to indemnification and contribution
maintained by or on behalf of or providing coverage to any of the Consolidated
Companies since the inception of their Businesses of which Sellers or the
Consolidated Companies have any copy or records (the "Insurance Policies"). The
Sellers have previously provided the Purchasers with access to all known primary
general liability Insurance Policies. All Insurance Policies are operative and
in effect, and all premiums due thereon have been paid. The Corporations have
complied in all material respects with the terms and conditions of the Insurance
Policies to the extent applicable to the Consolidated Companies. With respect to
thos e aspects of the Insurance Policies applicable to the Consolidated
Companies, no Seller or Consolidated Company has received, (i) with respect to
any open or pending claim, any refusal to provide coverage or any notice that a
defense will be afforded with a reservation of rights that is not listed in
Section 3.7 to the Corporations' Disclosure Schedule, or (ii) any notice of
cancellation or any other indication that an insurance policy is no longer in
operation and effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder. Each of the
Consolidated Companies has given notice to the insurer of all claims that may be
insured thereby known to the Legal Department responsible for claims or suits
against any of the Consolidated Companies or the Risk Manager responsible for
insurance coverage for any of the Consolidated Companies. Each of the
Consolidated Companies is a "named insured" or an "insured" under the Insurance
Policies. None of the Cons olidated Companies or the Sellers has received any
written notice, nor has the Parent Seller's risk manager received any oral
notification, from any insurer that the consummation of the transactions in
which the Parent Seller directly or indirectly acquired each of the Consolidated
Companies provides a basis to bar coverage under a provision of an applicable
Insurance Policy prohibiting the transfer or assignment of an interest in such
Insurance Policy, and no claim made by Parent Seller on behalf of any of the
Consolidated Companies has been rejected on such basis. The manner in which the
Sellers acquired the Consolidated Companies did not affect, and nothing Parent
Seller or the Consolidated Companies has done since such acquisition affected,
their right to coverage under the Insurance Policies in a manner that would bar
coverage under a provision of an applicable Insurance Policy that prohibits the
transfer or assignment of an interest in such Insurance Policy.



             Section 3.8      Taxes.        Except as set forth in Section 3.8
of the Corporations' Disclosure Schedule:

                          3.8.1      The Consolidated Companies (i) have duly
filed, or have received valid extensions for the filing of, all federal, state,
local and foreign income, franchise, excise, real and personal property and
other Tax Returns (including, but not limited to, those filed on a consolidated,
combined or unitary basis) required to have been filed by the Consolidated
Companies prior to the date hereof, all of which foregoing Tax Returns are true
and correct in all material respects; (ii) have within the time and manner
prescribed by applicable law paid in all material respects or, prior to the
Closing Date, will pay in all material respects all Taxes, interest and
penalties required to be paid in respect of the periods covered by such returns
or reports or otherwise due to any federal, state, foreign, local or other
taxing authority; (iii) have adequate reserves on their financial statements for
any Taxes in excess of the amounts so paid; (iv) are not delinquent in the pay
ment of any material Tax and have not requested or filed any document having the
effect of causing any extension of time within which to file any returns in
respect of any fiscal year which have not since been filed; and (v) have not
received written notice of any material deficiencies for any Tax from any taxing
authority, against any of the Consolidated Companies for which there are not
adequate reserves. None of the Consolidated Companies is the subject of any
currently ongoing Tax audit. As of the date of this Agreement, there are no
pending requests for waivers of the time to assess any material Tax, other than
those made in the Ordinary Course of Business and for which payment has been
made or there are adequate reserves. With respect to any taxable period ended
prior to December 31, 1994, all federal income Tax Returns including any of the
Consolidated Companies have been audited by the Internal Revenue Service or are
closed by the applicable statute of limitations. None of the Consolidated Compa
nies has waived any statute of limitations in respect of any material Taxes or
agreed to any extension of time with respect to a material Tax assessment or
deficiency. There are no material liens with respect to Taxes upon any of the
properties or assets, real or personal, tangible or intangible, of any of the
Consolidated Companies (other than liens for Taxes not yet due). Since January
1, 1997, no claim has been made in writing by an authority in a jurisdiction
where none of Consolidated Companies file Tax Returns that any of the
Consolidated Companies is or may be subject to taxation by that jurisdiction.
None of the Consolidated Companies has filed an election under Section 341(f) of
the Code to be treated as a consenting corporation. None of the Consolidated
Companies has any material liability for any Taxes of any Person other than any
of the Consolidated Companies under Treas. Reg. 1.1502-6 or any comparable
provision of state, local or foreign law, as a transferee or successor, by
contract, or o therwise.



                          3.8.2      The Consolidated Companies have, in all
material respects, withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, shareholder or other third party.



                          3.8.3      "Tax Returns" or "Returns" means returns,
reports and forms required to be filed with any Governmental Authority of the
United States or any other jurisdiction responsible for the imposition or
collection of Taxes.



             Section 3.9      Compliance with Law.        Except as set forth in
Section 3.9 of the Corporations' Disclosure Schedule, each of the Consolidated
Companies is in compliance in all material respects, and at all times since
December 31, 1996 has been in compliance in all material respects, with all
applicable law relating to the Consolidated Companies or the Businesses or the
Consolidated Companies' properties, except where such non-compliance has been
cured prior to the date hereof. Except as disclosed in Section 3.9 of the
Corporations' Disclosure Schedule, no investigation or review by any
Governmental Authority with respect to any of the Consolidated Companies is
pending, or, to the knowledge of the Sellers and the Corporations, threatened,
nor has any Governmental Authority indicated in writing, or, to the knowledge of
the Sellers and the Corporations orally, an intention to conduct the same, other
than those arising in the Ordinary Course of Business of the Consolidated
Companies.



             Section 3.10      Intellectual Property.        The Consolidated
Companies own or possess, free and clear of any Encumbrance other than a
Permitted Encumbrance, adequate valid licenses or other valid rights to use all
of their Proprietary Rights, and there has not been any material written or, to
the knowledge of the Parent Seller, oral, assertion or claim against any of the
Consolidated Companies challenging the validity or the use by any of the
Consolidated Companies of any of the foregoing. Other than licenses generally
available to the public at reasonable cost and licenses or rights to use set
forth in Section 3.10 of the Corporations' Disclosure Schedule, no license or
other valid right to use any of the Consolidated Companies' Proprietary Rights
is necessary for the use of these Proprietary Rights in substantially the same
manner as they are presently used by the Consolidated Companies in the conduct
of the Businesses. Except as set forth in Section 3.10 of the Corporations'
Disclosure Schedule or with respect to commercially and readily-available third
party software, the Consolidated Companies have the right and license to use,
copy, modify, create derivative works from and distribute all software programs
and technical documentation therefor that are included in the Proprietary
Rights. To the knowledge of the Sellers and the Corporations, the conduct of the
Businesses as currently conducted by the Consolidated Companies does not
conflict with or infringe upon any patent, patent right, license, trademark,
trademark right, trade dress, trade name, trade name right, service mark,
copyright or other intellectual property right of any third party. Except as set
forth in Section 3.10 of the Corporations' Disclosure Schedule, to the knowledge
of the Sellers and the Corporations, there are no infringements by any third
party of any of the Proprietary Rights owned by or licensed by or to any of the
Consolidated Companies and no Proprietary Rights of any of the Consolidated
Companies are the subject of any pending adm inistrative, judicial or other
legal proceeding or other Action.



             Section 3.11.      Title to Properties; Condition and Sufficiency
of Assets.        Other than the Transfer Assets, the Consolidated Companies own
(with good and marketable title in the case of all real property not subject to
lease) free and clear of any Encumbrances or lease all real property, plants,
machinery and equipment necessary and sufficient for the conduct of the
Businesses of the Consolidated Companies as presently conducted, subject to
Permitted Encumbrances and the Encumbrances described in Section 3.11 of the
Corporations' Disclosure Schedule. The buildings, plants, structures, and
equipment of the Consolidated Companies are in good operating condition and
repair, reasonable wear and tear excepted, and are adequate for the uses to
which they are being put; and none of such buildings, plants, structures, or
equipment is in need of material maintenance or repairs, except for ordinary
routine maintenance and repairs.



             Section 3.12      Environmental Matters.        Except for matters
disclosed in Schedule 3.12 of the Corporations' Disclosure Schedule, (a) the
operations and activities of the Consolidated Companies are in compliance in all
material respects with all applicable Environmental Laws and Environmental
Permits and all past noncompliance of any of the Consolidated Companies with any
Environmental Laws or Environmental Permits that has been resolved with any
Governmental Authority has been resolved without any material pending, ongoing
or future obligation, cost or liability; (b) the Consolidated Companies and the
operations of the Consolidated Companies are not subject to any material
existing, pending, or, to the knowledge of the Sellers and the Corporations,
threatened Action or inquiry by or before any court or Governmental Authority
under any Environmental Law; (c) there has been no release of any Regulated
Substance into the environment by any of the Consolidated Companies or in
connection with their present and past operations, other than releases which
comply in all material respects with all Environmental Laws; (d) to the
knowledge of the Sellers and the Corporations, there has been no exposure of any
Person or property to any Regulated Substance in connection with the activities
and operations of the Consolidated Companies, except for exposure that complies
in all material respects with all Environmental Laws and Environmental Permits;
and (e) the Parent Seller has made available to the Purchasers all internal and
external environmental audits and reports (in each case, relevant to the
Consolidated Companies) prepared since January 1, 1994 in the possession of any
of the Consolidated Companies. The term "Environmental Laws" means all federal,
state, local or foreign laws relating to pollution or protection of human health
and safety or the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata), including laws relating to
emissions, discharges, releases or threatened relea ses of Regulated Substances
into the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Regulated Substances, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder, as in effect on the date hereof. "Environmental Permit" means any
permit, approval, identification number, license or other authorization required
under or issued pursuant to any applicable Environmental Law. None of the
Consolidated Companies has been notified in writing by a Governmental Authority
or any other Person that it may be, and, to the knowledge of the Sellers and the
Corporations none of the Consolidated Companies is, a Potentially Responsible
Party concerning sites listed on the National Priority List under CERCLA or any
state equivalent. To the knowledge of the Sellers and the Corporations, there is
no hazardous waste treatment, storage or disposal facility or underground
storage tanks located on any property owned by any of the Consolidated
Companies. None of the Consolidated Companies is engaged in product
sterilization on any of its properties. None of the Consolidated Companies is
subject to any ongoing remedial activities or proceedings related to any of
their present or former properties.



             Section 3.13      Litigation.        Except as set forth in Section
3.13 of the Corporations' Disclosure Schedule or in any report heretofore filed
by the Seller with the SEC, there is no material Action pending, and, to the
knowledge of the Sellers and the Corporations, no material Action or Claim
threatened, against any of the Consolidated Companies or any executive officer
or director of the Consolidated Companies in their capacity as such. Except as
set forth in Section 3.13 of the Corporations' Disclosure Schedule, none of the
Consolidated Companies is subject to any material outstanding order, writ,
injunction or decree. Except as set forth in Section 3.13 of the Corporations'
Disclosure Schedule, since September 30, 1999, none of the Consolidated
Companies has been subject to any outstanding order, writ, injunction or decree
relating to the Consolidated Companies' methods of doing business or the
Consolidated Companies' relationships with past, existing or future users or
purchasers of any goods or services of any of the Consolidated Companies.



             Section 3.14      Brokerage and Finder's Fees; Expenses.      
Except as set forth on Section 3.14 of the Corporations' Disclosure Schedule,
neither the Sellers nor any of the Consolidated Companies nor any stockholder,
director, officer or employee thereof, has incurred, or will incur on behalf of
any of the Consolidated Companies, any brokerage, finder's or similar fee in
connection with the transactions contemplated by this Agreement.



             Section 3.15      Financial Statements.



                          3.15.1      Section 3.15 of the Corporations'
Disclosure Schedule contains the following annual and interim consolidated
financial statements of the Consolidated Companies: the consolidated balance
sheets of the Consolidated Companies as of September 30, 1999 and 1998 and the
related consolidated statements of income and changes in stockholders' equity of
the Consolidated Companies for the years ended September 30, 1999, 1998 and 1997
and the consolidated balance sheet of the Consolidated Companies as of March 31,
2000 (the "Interim Balance Sheet") and the related consolidated statement of
income of the Consolidated Companies for the six month periods ended March 31,
2000 and 1999. The financial statements delivered pursuant to this Section
3.15.1 are hereinafter referred to as the "Financial Statements". The Financial
Statements fairly present the consolidated financial condition and changes in
stockholders' equity of the Consolidated Companies and the consolidate d results
of the Consolidated Companies' operations as at the dates and for the periods to
which they apply, as the case may be, and such statements have been prepared in
conformity with GAAP (except as may otherwise be indicated in the notes thereto
and except that certain footnotes required by GAAP with respect to interim
periods have been omitted). The Financial Statements for all interim periods
include all adjustments (subject only to normal year-end adjustments) necessary
for a fair presentation of the Consolidated Companies' consolidated financial
position and results of operations.



                          3.15.2      No unrecorded funds or assets of the
Consolidated Companies have been established for any purpose; no accumulation or
use of the funds of the Consolidated Companies has been made without being
properly accounted for in the respective books and records of the Consolidated
Companies; all payments by or on behalf of the Consolidated Companies have been
duly and properly recorded and accounted for in the Consolidated Companies'
books and records; no false or artificial entry has been made in the books and
records of the Consolidated Companies for any reason; no payment has been made
by or on behalf of the Consolidated Companies with the understanding that any
part of such payment is to be used for any purpose other than that described in
the documents supporting such payment; and the Consolidated Companies have not
made, directly or indirectly, any illegal contributions to any political party
or candidate, either domestic or foreign, or any contribution, gift , bribe,
rebate, payoff, influence payment or kickback, whether in cash, property or
services, to any Person, to secure business or to pay for business secured.



                          3.15.3      No operations have been discontinued by
the Consolidated Companies within the last five (5) years, other than Sentry
Medical Systems, Inc., an Illinois corporation ("SMSI"), the operations of which
were discontinued in January, 2000.



                          3.15.4      The accounts and notes receivable of the
Consolidated Companies as of the date of this Agreement and any accounts and
notes receivable arising between the date hereof and Closing Date are or will be
valid and legally binding, represent or will represent sales actually made (net
of all applicable credits and/or rebates), and arose or will arise in the
Ordinary Course of Business of the Consolidated Companies.



                          3.15.5      (i) The inventories of the Consolidated
Companies as of March 31, 2000 as reflected in the Interim Balance Sheet consist
of a quality and quantity usable and merchantable in the Ordinary Course of
Business, except for obsolete or damaged items or items of below-standard
quality, which in all material respects have been written off or written down to
their fair market value on or before March 31, 2000; (ii) all inventories as of
such date not written off have been priced at the lower of cost or market on a
LIFO basis; and (iii) neither the Sellers nor the Corporations knows or, as of
the Closing, will know of any situations material to the Consolidated Companies
in which the Consolidated Companies had, as of March 31, 2000 or will have as of
the Closing Date, quantities of any type of inventory that were not reasonable
under the then current circumstances of the Company.



             Section 3.16      Employee Benefit Plans.



                          3.16.1      For purposes of this Section 3.16, the
following terms have the definitions given below:



                          "Controlled Group Liability" means any and all
liabilities under (i) Title IV of ERISA, (ii) Section 302 of ERISA, (iii)
Sections 412 and 4971 of the Code, (iv) the continuation coverage requirements
of Section 601 et seq. of ERISA and Section 4980B of the Code and the
portability and nondiscrimination requirements of Section 701 et seq. of ERISA
and Section 9801 et seq. of the Code, and (v) corresponding or similar
provisions of foreign laws or regulations, in each case, other than pursuant to
the Plans.



                          "ERISA Affiliate" means, with respect to any entity,
trade or business, any other entity, trade or business that is or was at the
relevant time a member of a group described in Section 414(b), (c), (m) or (o)
of the Code or Section 4001(b)(1) of ERISA that includes or included the first
entity, trade or business, or that is a member of the same "controlled group" as
the first entity, trade or business pursuant to Section 4001(a)(13) of ERISA.



                          "Plans" means all written and material unwritten
employee benefit plans, programs, policies, practices and other arrangements
providing benefits to any employee or former employee or beneficiary or
dependent thereof, and whether covering one Person or more than one Person,
sponsored or maintained by any of the Consolidated Companies or to which any of
the Consolidated Companies contributes or is obligated to contribute, or under
which any current or former employee of any of the Consolidated Companies is
entitled to any compensation benefits (whether or not contingent) as a result of
service to any of the Consolidated Companies, including all "employee welfare
benefit plans" within the meaning of Section 3(1) of ERISA and all "employee
pension benefit plans" within the meaning of Section 3(2).



                          "Withdrawal Liability" means liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as those terms are defined in Part I of Subtitle E of Title
IV of ERISA.



                          3.16.2      Section 3.16(b) of the Corporations'
Disclosure Schedule includes a complete list of all Plans. With respect to each
Plan, the Parent Seller has provided to the Purchasers a true, correct and
complete copy of the following (where applicable): (i) each writing constituting
a part of such Plan, including all plan documents, trust agreements, and
insurance contracts and other funding vehicles; (ii) the two most recent Annual
Reports (Forms 5500 Series) and accompanying schedules, if any; (iii) the
current summary plan description, if any; (iv) the most recent annual financial
report, if any; (v) the most recent determination letter from the Internal
Revenue Service, and (vi) the most recent actuarial report. Except as
specifically provided in the foregoing documents provided to the Purchasers,
there are no amendments to any Plan that have been adopted or approved nor has
any of the Consolidated Companies undertaken to make any such amendments or to
adopt or approve any new Plan.



                          3.16.3      Except as set forth in Section 3.16(c) of
the Corporations' Disclosure Schedule, the Internal Revenue Service has issued a
favorable determination letter with respect to each Plan that is intended to be
a "qualified plan" within the meaning of Section 401(a) of the Code (a
"Qualified Plan"), and, to the knowledge of the Sellers and the Corporations, no
circumstance exists nor has any event occurred that could adversely affect the
qualified status of any Qualified Plan or the related trust in a manner that
cannot be cured without any material cost or liability to the Consolidated
Companies.



                          3.16.4      All contributions required to be made by
any of the Consolidated Companies to any Plan by any applicable laws or by any
plan document or other contractual undertaking, and all premiums due from or
payable by the Consolidated Companies with respect to insurance policies funding
any Plan, before the date hereof have been made or paid in full on or before the
final due date thereof and through the Closing Date will be made or paid in full
on or before the final due date thereof. Each Plan that is an employee welfare
benefit plan under Section 3(1) of ERISA either (i) is funded through an
insurance company contract and is not a "welfare benefit fund" with the meaning
of Section 419 of the Code or (ii) is unfunded.



                          3.16.5      Each of the Consolidated Companies has
complied, and is now in compliance, in all material respects, with all
provisions of ERISA, the Code and all laws and regulations applicable to the
Plans. Each Plan has been operated in material compliance with its terms. There
is not now, and there are no existing circumstances that would give rise to, any
requirement for the posting of security with respect to a Plan or the imposition
of any lien on the assets of any of the Consolidated Companies under ERISA or
the Code.



                          3.16.6      Except as set forth in Section 3.16(f) of
the Corporations' Disclosure Schedule, no Plan is a "multiemployer plan" within
the meaning of Section 4001(a)(3) of ERISA (a "Multiemployer Plan") or a plan
that has two or more contributing sponsors at least two of whom are not under
common control, within the meaning of Section 4063 of ERISA (a "Multiple
Employer Plan"), nor have any of the Consolidated Companies or any of their
respective ERISA Affiliates, at any time within six years before the date
hereof, contributed to or been obligated to contribute to any Multiemployer Plan
or Multiple Employer Plan. With respect to each Multiemployer Plan described in
Section 3.16(f) of the Corporations' Disclosure Schedule: (i) neither any of the
Consolidated Companies nor any of their ERISA Affiliates has incurred any
Withdrawal Liability that has not been satisfied in full; (ii) if any of the
Consolidated Companies or any of their respective ERISA Affiliates were to
experience a withdrawal or partial withdrawal from such plan, no Withdrawal
Liability would be incurred; and (iii) neither any of the Consolidated Companies
nor any of their ERISA Affiliates has received any notification, nor has any
reason to believe, that any such plan is in reorganization, is insolvent, has
been terminated, or would be in reorganization, be insolvent, or be terminated.
Except for Multiemployer Plans described in Section 3.16(f) of the Corporations'
Disclosure Schedule, no qualified plan maintained by any of the Consolidated
Companies or any of their respective ERISA Affiliates is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code.



                          3.16.7      The Consolidated Companies have not
incurred any Controlled Group Liability. No circumstance exists, and no event
has occurred, that would result in, any material Controlled Group Liability that
would be a liability of any of the Consolidated Companies following the Closing.
Without limiting the generality of the foregoing, neither any of the
Consolidated Companies nor any of their respective ERISA Affiliates has engaged
in any transaction described in Section 4069 or Section 4203 of ERISA.



                          3.16.8      Except for health continuation coverage as
required by Section 4980B of the Code or Part 6 of Title I of ERISA and except
as set forth in Section 3.16(h) of the Corporations' Disclosure Schedule, none
of the Consolidated Companies has any material liability for life, health,
medical or other welfare benefits to former employees or beneficiaries or
dependents thereof.



                          3.16.9      Except as disclosed in Section 3.16(i) of
the Corporations' Disclosure Schedule, neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
result in, cause the accelerated vesting, funding or delivery of, or increase
the amount or value of, any payment or benefit to any employee, officer,
director or consultant of any of the Consolidated Companies. Without limiting
the generality of the foregoing, except as set forth in Section 3.16(i) of the
Corporations' Disclosure Schedule, no amount paid or payable by any of the
Consolidated Companies in connection with the transactions contemplated by this
Agreement either solely as a result thereof or as a result of such transactions
in conjunction with any other events will be an "excess parachute payment"
within the meaning of Section 280G of the Code.



                          3.16.10      Except as disclosed in Section 3.16(j) of
the Corporations' Disclosure Schedule, there are no pending or, to the knowledge
of the Sellers or any of their respective ERISA Affiliates, threatened claims
(other than claims for benefits in the Ordinary Course of Business), lawsuits or
arbitrations which have been asserted or instituted against the Plans, any
fiduciaries thereof with respect to their duties to the Plans or the assets of
any of the trusts under any of the Plans, which could reasonably be expected to
result in any material liability of the Consolidated Companies to the Pension
Benefit Guaranty Corporation, the Department of Treasury, the Department of
Labor, or any Multiemployer Plan or any other party.



                          3.16.11      Section 3.16(k) of the Corporations'
Disclosure Schedule sets forth a list of each employment, severance, consulting
or similar agreement under which any of the Consolidated Companies is or could
become obligated to provide compensation or benefits in excess of $200,000 in
any one calendar year (each, an "Employment Agreement"), and the Parent Seller
has provided to the Purchasers a copy of each Employment Agreement.



             Section 3.17      Contracts.        Section 3.17 of the
Corporations' Disclosure Schedule lists all contracts, agreements, guarantees,
leases and executory commitments that exist as of the date hereof other than
Plans (each a "Contract") to which any of the Consolidated Companies is a party
and that fall within any of the following categories: (a) material customer and
supplier agreements, (b) agreements with product vendors and suppliers that
obligate such vendors and suppliers to market or support particular products,
(c) Contracts not entered into in the Ordinary Course of Business other than
those that are not material to the Businesses and are insignificant in amount of
consideration payable by the Consolidated Companies thereunder, (d) joint
venture and partnership agreements, (e) Contracts containing covenants
purporting to limit the freedom of any of the Consolidated Companies to compete
in any line of business in any geographic area or to hire any individual or
group of individuals, (f) Contracts t hat, by their terms, after the Closing
Date would have the effect of limiting the freedom of the Purchasers or their
Affiliates to compete in any line of business in any geographic area or to hire
any individual or group of individuals or to acquire any Persons or assets, (g)
Contracts relating to any outstanding commitment for capital expenditures in
excess of one million dollars ($1,000,000), (h) indentures, mortgages,
promissory notes, loan agreements or guarantees of borrowed money in excess of
$1,000,000, letters of credit or other agreements or instruments of any of the
Consolidated Companies or commitments for the borrowing or the lending of
amounts in excess of one million dollars ($1,000,000) by any of the Consolidated
Companies or providing for the creation of any charge, security interest,
encumbrance or lien upon any of the assets of any of the Consolidated Companies
with an aggregate value in excess of one hundred thousand dollars ($100,000) and
(i) Contracts providing for "earn-outs" or other c ontingent payments by any of
the Consolidated Companies involving more than one hundred thousand dollars
($100,000) over the term of the Contract. Except with respect to Contracts
identified as unsigned in Section 3.17 of the Corporations' Disclosure Schedule,
the significant terms of each of the Contracts are in full force and effect and
are valid and enforceable. None of the Consolidated Companies is party to a
supply or marketing agreement related to any products that applies to Persons
who, on the date of this Agreement or at or after the Closing Date are,
Affiliates of the Consolidated Companies and is not terminable within ninety
(90) days by such Consolidated Company.



             Section 3.18      Labor Matters.        Except as set forth in
Section 3.18 of the Corporations' Disclosure Schedule, none of the Consolidated
Companies has any consulting agreements providing for compensation of any
individual in excess of one hundred and fifty thousand dollars ($150,000)
annually, or any collective bargaining agreements with any Persons employed by
any of the Consolidated Companies or any Persons otherwise performing services
primarily for any of the Consolidated Companies. There is no labor strike,
dispute or stoppage pending or, to the knowledge of the Sellers and the
Corporations, threatened against any of the Consolidated Companies, and none of
the Consolidated Companies has experienced any labor strike, dispute or stoppage
since September 30, 1998. To the knowledge of the Sellers and the Corporations,
no event has occurred or circumstance exists that could reasonably be expected
to provide the basis for any work stoppage or other material labor dispute.



             Section 3.19      Undisclosed Liabilities.      Except (i) as and
to the extent disclosed or reserved against on the Interim Balance Sheet, (ii)
as incurred after the date of the Interim Balance Sheet in the Ordinary Course
of Business and not prohibited by this Agreement, (iii) as shall be reflected in
the Final Accountant's Report, (iv) as arise on or after the Closing Date
pursuant to agreements in effect as of the Closing Date and (v) as set forth in
Section 3.19 of the Corporations' Disclosure Schedule, the Consolidated
Companies do not have any liabilities or obligations of any nature, whether
known or unknown, absolute, accrued, contingent or otherwise and whether due or
to become due, that, individually or in the aggregate, result or would result in
a Material Adverse Change with respect to the Consolidated Companies. None of
the Consolidated Companies has or will have any liability, whether known or
unknown, accrued, con tingent or otherwise, whether due or to become due,
related to the Corporations' arrangement or understanding with DeRoyal
Industries.



             Section 3.20      Permits; Compliance.



                          3.20.1      Each of the Consolidated Companies is in
possession of all material franchises, grants, authorizations, licenses,
permits, easements, variances, exemptions, consents, certificates, approvals and
orders necessary to own, lease and operate its properties and to carry on its
Business as it is now being conducted (collectively, the "Company Permits"), and
there is no material Action pending, or, to the knowledge of the Sellers and the
Corporations, material Action or Claim threatened regarding any of the Company
Permits. None of the Consolidated Companies is in conflict in any material
respect with, or in default in any material respect (or would be in default in
any material respect with the giving of notice, the passage of time, or both)
with, or in violation in any material respect of, any of the Company Permits.



                          3.20.2      To the knowledge of the Sellers and the
Corporations, none of the Consolidated Companies or any of their officers
(during the term of such Person's employment by any of the Consolidated
Companies) has made any untrue statement of a material fact or fraudulent
statement to any Governmental Authority or failed to disclose a material fact
required to be disclosed to any Governmental Authority in connection with or
relating to any Company Permits or other permitting matters.



             Section 3.21      UNITI System.        The description of the UNITI
System in Section 3.21 of the Corporations' Disclosure Schedule is accurate in
all material respects. The components of the UNITI System described in Section
3.21 of the Corporations' Disclosure Schedule that are not set forth in Appendix
1.5 annexed hereto have been implemented in the operation of the Businesses by
the Consolidated Companies.



             Section 3.22      Entire Business.        The Consolidated
Companies constitute all of the Persons engaged in the business of selling or
distributing medical, surgical or laboratory supplies and products by the Parent
Seller or any of its Affiliates within the Territory, except to the extent
disclosed in Section 3.22 of the Corporations' Disclosure Schedule.



             Section 3.23      March 31 Value.        Section 3.23 of the
Corporations' Disclosure Schedule sets forth the manner in which the March 31
Value was calculated. The assets included in the March 31 Value reflect
substantially all of the business assets (other than leased assets) that were
used by the Consolidated Companies in the Businesses on March 31, 2000, other
than a facility in Mobile, Alabama and the Transfer UNITI Items. The March 31
Value does not reflect any reserves of the types described in Sections 2.5.5.1
and 2.5.5.2. The March 31 Value does not reflect any liability for severance
obligations that have been assumed by the Parent Seller or a Subsidiary of the
Parent Seller other than the Consolidated Companies.

 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

 

ARTICLE IV



Representations and Warranties Regarding the Sellers



             The Sellers represent and warrant to the Purchaser as follows:



             Section 4.1      Organization and Qualification of the Sellers.
       Each of the Sellers is a corporation duly organized, validly existing and
in good standing under the laws of the state in which it is incorporated, with
full power and authority, corporate and other, to own or lease its property and
assets and to carry on its business as presently owned, leased and conducted.



             Section 4.2      Corporate Power and Authority.      Each of the
Sellers has all requisite corporate power and authority to enter into and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by each of the Sellers have been duly authorized by all necessary
corporate action on the part of such Seller. This Agreement has been duly
executed and delivered by each Seller and constitutes the legal, valid and
binding obligation of each of the Sellers enforceable against each of the
Sellers in accordance with its terms. All Persons who executed this Agreement on
behalf of the Sellers have been duly authorized to do so.



             Section 4.3      Conflicts; Consents and Approvals.      Neither
the execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will:



                        4.3.1      conflict with, or result in a breach of any
provision of, the certificate of incorporation or by-laws of the Sellers;



                          4.3.2      violate, or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with the
giving of notice, the passage of time or otherwise, would constitute a default)
under, or entitle any party (with the giving of notice, the passage of time or
otherwise) to terminate, accelerate, modify or call a default under, or result
in the creation of any Encumbrance upon any of the properties or assets of the
Sellers under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, contract, undertaking, agreement,
lease, arrangement or understanding or other instrument or obligation to which
either of the Sellers is a party;



                          4.3.3      violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Sellers or any of their
properties or assets; or



                          4.3.4      require any action or consent or approval
of, or review by, or registration or filing by the Sellers or any of its
affiliates with, any third party or any Governmental Authority, other than (i)
actions required by the HSR Act, the FDA Act or any state law comparable to the
FDA Act and (ii) consents or approvals of any third party or Governmental
Authority set forth in Section 3.5 of the Corporations' Disclosure Schedule;



except as contemplated by Section 7.1.5 with respect to the Order and except in
the case of Sections 4.3.2, 4.3.3 and 4.3.4 for any of the foregoing that could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change with respect to the Sellers and the Consolidated
Companies or a material adverse effect on the ability of the parties hereto to
consummate the transactions contemplated hereby.



             Section 4.4      Ownership of Shares.        The Parent Seller owns
all of the outstanding shares of RSI Common Stock beneficially and of record.
The Subsidiary Seller owns all of the outstanding shares of BBMC Common Stock
beneficially and of record. At the Closing, the Parent Seller will own all of
the outstanding shares of RSI Common Stock and the Subsidiary Seller will own
all of the outstanding shares of BBMC Common Stock, in each case free and clear
of any Encumbrances. There are no voting trust arrangements, shareholder
agreements or other agreements (a) granting any option, warrant or right of
first refusal with respect to the RSI Common Stock or the BBMC Common Stock to
any Person, (b) restricting the right of the Parent Seller to sell the RSI
Common Stock to the Purchaser or the right of the Subsidiary Seller to sell the
BBMC Common Stock to the Purchaser, or (c) restricting any other right of the
Parent Seller with respect to the RSI Common Stock or any other right of the
Subsidiary Seller with respect to the BBMC Common Stock. Except as set forth in
Section 3.5 of the Corporations' Disclosure Schedule (with respect to consents
to be sought prior to the Closing Date), the Parent Seller has the sole,
absolute and unrestricted right, power and capacity to sell, assign and transfer
all of the outstanding shares of RSI Common Stock to the Purchaser free and
clear of any Encumbrances and the Subsidiary Seller has the sole, absolute and
unrestricted right, power and capacity to sell, assign and transfer all of the
outstanding shares of BBMC Common Stock to the Purchaser free and clear of any
Encumbrances (subject to approval by its sole stockholder, the Parent Seller,
which approval shall be obtained at or before Closing). Upon delivery to the
Purchaser of the certificates representing the outstanding shares of RSI Common
Stock and BBMC Common Stock at the Closing in exchange for the consideration to
be delivered by the Purchaser at the Closing, the Purchaser will acquire good,
valid and marketable title to s uch shares, free and clear of any Encumbrances
of any kind (except for restrictions created by the Purchaser and restrictions
imposed generally by applicable securities laws).



             Section 4.5      Brokers.        With the exception of Credit
Suisse First Boston Corp., no Person is or will be entitled to a broker's,
finder's, investment banker's, financial adviser's or similar fee from the
Sellers in connection with this Agreement or any of the transactions
contemplated hereby. The fees and expenses of Credit Suisse First Boston Corp.
are the sole responsibility of, and shall be paid by, the Sellers.

 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

 

ARTICLE V



Representations and Warranties Regarding the Purchasers



             The Purchasers represent and warrant to the Sellers and the
Corporations as follows:



             Section 5.1      Organization and Standing.      The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware with full corporate power and authority to own, lease,
use and operate its properties and to conduct its business as and where now
owned, leased, used, operated and conducted. The Parent Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Ohio with full corporate power and authority to own, lease, use
and operate its properties and to conduct its business as and where now owned,
leased, used, operated and conducted. Each of the Purchasers is duly qualified
to do business and in good standing in each jurisdiction in which the nature of
the business conducted by it or the property it owns, leases or operates
requires it to so qualify, except where the failure to be so qualified or in
good standing in such jurisdiction would not reasonably be expected to result in
a Material Adverse Change with respect to the Purchasers and their Subsidiaries.



             Section 5.2      Corporate Power and Authority.      Each of the
Purchasers has all requisite corporate power and authority to enter into and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by each of the Purchasers have been duly authorized by all necessary
corporate action on the part of each of the Purchasers. This Agreement has been
duly executed and delivered by each of the Purchasers and constitutes the legal,
valid and binding obligation of each of the Purchasers enforceable against it in
accordance with its terms. All Persons who executed this Agreement on behalf of
each of the Purchasers have been duly authorized to do so.



             Section 5.3      Conflicts; Consents and Approvals.      Neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will:



                          5.3.1      conflict with, or result in a breach of any
provision of, each Purchaser's certificate of incorporation, by-laws, code of
regulations or other organizational documents;



                          5.3.2      violate, or conflict with, or result in a
breach of any provision of, or constitute a default (or an event that, with the
giving of notice, the passage of time or otherwise, would constitute a default)
under, or entitle any party (with the giving of notice, the passage of time or
otherwise) to terminate, accelerate, modify or call a default under, or result
in the creation of any lien, security interest, charge or encumbrance upon any
of the properties or assets of either of the Purchasers or their respective
Subsidiaries under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, contract, undertaking,
agreement, lease or other instrument or obligation to which either of the
Purchasers or any of their Subsidiaries is a party;



                          5.3.3      violate any order, writ, injunction,
decree, statute, rule or regulation applicable to either of the Purchasers or
any of their respective Subsidiaries or any of their respective properties or
assets; or



                          5.3.4      require any action or consent or approval
of, or review by, or registration or filing by either of the Purchasers or any
of its Affiliates with, any third party or any Governmental Authority, other
than actions required by the HSR Act;



except as contemplated by Section 7.1.5 with respect to the Order and except in
the case of Sections 5.3.2, 5.3.3 and 5.3.4 for any of the foregoing that could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change with respect to the Purchasers and their Subsidiaries or
a material adverse effect on the ability of either of the Purchasers to
consummate the transactions contemplated hereby.



             Section 5.4      No Material Adverse Change; Other
Changes.      Except as disclosed in any report filed by the Parent Purchaser
with the SEC prior to the date of this Agreement, since March 31, 2000, there
has been no change in the assets, liabilities, results of operations or
financial condition of the Purchasers or their Subsidiaries which would have a
material adverse effect on the ability of the Purchasers or the Sellers to
consummate the transactions contemplated hereby.



             Section 5.5      Brokers.        No Person is or will be entitled
to a broker's, finder's, investment banker's, financial adviser's or similar fee
from the Purchasers in connection with this Agreement or any of the transactions
contemplated hereby.

 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

 

ARTICLE VI



Covenants and Agreements



             Section 6.1      Access and Information.



                          6.1.1      Prior to the Closing, the Purchasers shall
be entitled to make or cause to be made such investigation of the Consolidated
Companies, including environmental testing, including the testing of soil, water
and air and other samples, and the financial and legal condition thereof, as
each of the Purchasers deems necessary or advisable, and the Corporations and
the Sellers shall cooperate with any such investigation; provided, however, in
the case of any such environmental testing on properties leased to any of the
Consolidated Companies or their Affiliates, such testing shall be conducted, if
at all, subject to the terms of the applicable lease. In furtherance of the
foregoing, but not in limitation thereof, the Sellers and the Corporations shall
(a) permit the Purchasers and their agents and representatives or cause them to
be permitted to have full and complete access to the premises, books and records
of the Consolidated Companies upon reasonable not ice during regular business
hours, (b) furnish or cause to be furnished to the Purchasers such financial and
operating data, projections, forecasts, business plans, strategic plans and
other data relating to the Consolidated Companies as the Purchasers shall
request from time to time and (c) cause their accountants (subject to the
execution of such documents as shall be reasonably requested by such
accountants) to furnish to the Purchasers and the Purchasers' accountants access
to all work papers relating to the Consolidated Companies for any of the periods
covered by any financial statements delivered to the Purchasers pursuant to this
Agreement. Prior to the Closing, the Purchasers shall not (and shall cause their
Subsidiaries not to) use any information obtained pursuant to this Section 6.1
for any purpose unrelated to the transactions described in this Agreement,
except to the extent required by law. Except with respect to publicly available
documents, in the event that this Agreement is terminated, th e Purchasers will
deliver to the Parent Seller all documents obtained by the Purchasers from the
Consolidated Companies or the Sellers in confidence and any copies thereof in
the possession of the Purchasers or their agents and representatives or, at the
option of the Purchasers, the Purchasers shall cause all of such documents and
all of such copies to be destroyed and the Purchasers shall certify the
destruction thereof to the Corporations and the Sellers.



                          6.1.2      No investigation by either party of the
other heretofore or hereafter made shall modify or otherwise affect (a) any
representations and warranties of the Corporations or the Sellers on the one
hand, or of the Purchasers on the other hand, made pursuant to this Agreement,
which representations and warranties shall survive any such investigation to the
extent provided herein, or (b) the conditions to the obligations of the
Purchasers or the Sellers to consummate the transactions contemplated hereby.



             Section 6.2      Affirmative Covenants.        Prior to the
Closing, except as otherwise expressly provided herein, each of the Corporations
shall (and the Corporations shall cause each of their Subsidiaries to):



                          6.2.1      conduct its business only in the Ordinary
Course of Business;



                        6.2.2      keep in full force and effect its corporate
existence and all material rights, franchises, Proprietary Rights, goodwill and
rights to indemnification or contribution relating or obtaining to the
Businesses;

                          6.2.3      use all commercially reasonable efforts to
retain its employees and preserve its present relationships with customers,
suppliers, contractors, distributors and employees, and continue to compensate
its employees consistent with past practices;



                          6.2.4      maintain its Proprietary Rights so as not
to materially and adversely affect the validity or enforcement thereof; maintain
its other assets in customary repair, order and condition and maintain insurance
reasonably comparable to that in effect on the date of this Agreement; and in
the event of any material casualty, loss or damage to any of its assets, repair
or replace such assets with assets of comparable quality;



                          6.2.5      maintain its books, accounts and records in
accordance with GAAP; and



                          6.2.6      maintain in effect all of the Insurance
Policies.



             Section 6.3      Negative Covenants.        Prior to the Closing,
without the prior written consent of the Purchaser or as otherwise expressly
provided herein, each of the Corporations will not, the Corporations will cause
each of their Subsidiaries not to, and each of the Sellers will not:



                          6.3.1      take any action or omit to take any action
that would result in any of the Consolidated Companies': (a) incurring any trade
accounts payable outside of the Ordinary Course of Business or making any
commitment to purchase quantities of any item of inventory in excess of
quantities normally purchased by any of the Consolidated Companies in the
Ordinary Course of Business; (b) increasing any of the Consolidated Companies'
indebtedness for borrowed money except in the Ordinary Course of Business; (c)
guaranteeing the obligations of any Person other than Consolidated Companies
that are wholly owned, directly or indirectly, by the Corporations; (d) merging
or consolidating with, purchasing substantially all of the assets of, or
otherwise acquiring any business or any proprietorship, firm, association,
limited liability company, corporation or other business organization; (e)
increasing or decreasing the rate of compensation of or paying any unusual
compensation to any officer, employee or consultant of any of the Consolidated
Companies (other than regularly scheduled increases in base salary and annual
bonuses consistent with prior practice and reasonable stay-pay arrangements that
either (x) will not be a liability of the Consolidated Companies or the
Purchasers after the Closing or (y) are consented to in writing by the Parent
Purchaser); (f) entering into or materially amending any collective bargaining
agreement; (g) declaring or paying any dividend or making any distribution with
respect to, or purchasing or redeeming, shares of the capital stock of the
Corporations; (h) selling, transferring, leasing, pledging, mortgaging,
encumbering or disposing of any assets otherwise than in the Ordinary Course of
Business of the Consolidated Companies; (i) issuing any shares of the capital
stock of any kind of any of the Consolidated Companies or issuing or granting
any subscriptions, options, rights, warrants, convertible securities or other
agreements or commitments t o issue, or contracts or any other agreements
obligating any of the Consolidated Companies to issue, or to transfer from
treasury, any shares of capital stock of any class or kind, or securities
convertible into any such shares; (j) amending, adopting or entering into any
written Plan or written Employment Agreement; (k) making any change in the
certificate of incorporation or by-laws of the Consolidated Companies; (l)
modifying, releasing, amending, terminating, supplementing or otherwise changing
any of the material Contracts of the Consolidated Companies without the consent
of the Purchasers, which consent shall not be unreasonably withheld, conditioned
or delayed; (m) take any action that would render any of the representations and
warranties of the Sellers and the Corporations contained herein false or
incorrect in any material respect; (n) except with respect to the submission of
valid claims by the Parent Seller or any of its Subsidiaries, taking any action
that is designed or intended to adversely af fect in any material respect the
rights to coverage of any Consolidated Company under any Insurance Policy after
the Closing; or (o) agreeing to do any of the foregoing;



                          6.3.2      incur or create any Encumbrances on the RSI
Common Stock, the BBMC Common Stock, or any of the Consolidated Companies
properties or assets (other than Permitted Encumbrances on such properties or
assets) ;



                          6.3.3      except as contemplated herein, take any
action or omit to take any action that would prejudice the Purchaser's rights to
consummate each of the transactions contemplated by this Agreement;



                          6.3.4      take or omit to be taken any action, or
permit its Subsidiaries to take or to omit to take any action, that could
reasonably be expected to result in a Material Adverse Change with respect to
the Consolidated Companies; or



                          6.3.5      agree or commit to take any action
precluded by this Section 6.3.



             Section 6.4      Negative Covenants.        Prior to the Closing,
without the prior written consent of the Parent Seller or as otherwise expressly
provided herein, the Purchasers will not and the Parent Purchaser will cause its
Subsidiaries not to, take any action or omit to take any action (or agree to do
the foregoing) which would prejudice the Sellers' rights to consummate each of
the transactions contemplated by this Agreement



             Section 6.5      Closing Documents.        The Corporations and the
Sellers shall, prior to or on the Closing Date, execute and deliver, or cause to
be executed and delivered, to the Purchaser the documents or instruments
described in Sections 7.1 and 7.2. The Purchasers shall, prior to or on the
Closing Date, execute and deliver, or cause to be executed and delivered, to the
Sellers, the documents or instruments described in Sections 7.1 and 7.3.



             Section 6.6      Non-Competition and Confidentiality Agreement.



                          6.6.1      For a period of three (3) years after the
Closing Date, the Sellers will not, and the Sellers will cause their
Subsidiaries not to, (a) directly or indirectly, in the Territory, engage in a
Competing Business or (b) use for their own benefit or divulge or convey to any
third party any Confidential Information (as hereinafter defined) relating to
any of the Consolidated Companies. For purposes of this Agreement, the Sellers
and their Subsidiaries shall not be deemed to have violated clause (a) of this
Section 6.6.1 in the event that (i) the Sellers or their Subsidiaries acquire
the capital stock or a substantial portion of the assets of a Person whose
revenues during its last fiscal year attributable to a Competing Business (A)
are less than $55,000,000, and (B) represent less than 30% of the aggregate
revenues of such Person during its last fiscal year, (ii) the Sellers promptly
offer to sell such portion (the "Offending Portion") of the Person that either
constitutes the Competing Business or that precludes such acquisition from being
excluded from the operation of this Section 6.6.1 by virtue of the definition of
the term "Competing Business", to the Parent Purchaser on commercially
reasonable terms at a price that is either agreed upon by the Sellers and the
Parent Purchaser or is determined by a valuation firm mutually acceptable to the
Sellers and the Parent Purchaser to represent the fair market value of the
Offending Portion and (iv) if the Parent Purchaser does not, or is not permitted
by law to, accept such offer, the Sellers use all reasonable commercial efforts
to dispose of such Offending Portion promptly. For purposes of this Agreement,
the Sellers shall not be deemed to have violated clause (b) of this Section
6.6.1 if any of the Sellers or their Subsidiaries receives a request to disclose
all or any part of the Confidential Information under the terms of a subpoena,
civil investigative demand or order issued by a Governmental Authority, and su
ch Seller or Subsidiary, to the extent not inconsistent with such request: (a)
notifies the Purchasers promptly of the existence, terms, and circumstances
surrounding such request; (b) consults with the Purchasers on the advisability
of taking legally available steps (at Purchasers' cost and expense) to resist or
narrow such request; and (c) if disclosure of any Confidential Information is
required to prevent such Seller or Subsidiary from being held in contempt or
becoming subject to any other penalty, to furnish only such portion of the
Confidential Information as it reasonably determines such Seller or Subsidiary
is legally obligated to disclose and to exercise all commercially reasonable
efforts (at Purchasers' cost and expense) to obtain an order or other reliable
assurance that confidential treatment will be afforded to the disclosed
Confidential Information. For purposes of this Agreement, "Confidential
Information" consists of all information, knowledge or data relating to any of
the Consolidated Co mpanies including customer and supplier lists, formulae,
know-how, processes, trade secrets, consultant contracts, pricing information,
marketing plans, product development plans, business acquisition plans and all
other information relating to the operation of the Consolidated Companies not in
the public domain or otherwise publicly available which are or were treated as
confidential by the Consolidated Companies. Information which enters the public
domain or is publicly available loses its confidential status hereunder so long
as neither the Sellers nor their Subsidiaries, directly or indirectly cause such
information to enter the public domain.



                          6.6.2        The Sellers acknowledge that the
restrictions contained in Section 6.6.1 are reasonable and necessary to protect
the legitimate interests of the Purchaser and that any breach by the Sellers of
any provision of this Section 6.6 will result in irreparable injury to the
Purchaser. The Sellers acknowledge that, in addition to all remedies available
at law, the Purchaser shall be entitled to equitable relief, including
injunctive relief, and an equitable accounting of all earnings, profits or other
benefits arising from any such breach and shall be entitled to receive such
other damages, direct or consequential, as may be appropriate.



                          6.6.3        The parties acknowledge and agree that in
order to confirm compliance with the limitations under Section 6.6.1(a), it may
be necessary to review competitively sensitive information relating to the
Parent Seller and/or its Subsidiaries, and the parties further acknowledge and
agree that the Purchasers shall not under any circumstances be given access to
competitively sensitive information in connection with any matter pertaining to
compliance with the provisions of Section 6.6.1(a), including any matter
pertaining to any of the definitions herein applicable to such compliance. In
order to prevent such access and to permit Purchasers to confirm such
compliance, if the Purchasers shall reasonably dispute compliance by the Parent
Seller or its Subsidiaries with any aspect of Section 6.6.1(a) and the Parent
Seller shall reasonably determine that resolution of such dispute requires the
analysis of competitively sensitive information, then the Purchasers shall
retain an independent third party (an "Independent Entity"), which shall be
given access only to such competitively sensitive information as such
Independent Entity shall reasonably deem necessary to calculate or otherwise
determine such compliance. For purposes of this Agreement, an "Independent
Entity" shall be a third party mutually acceptable to the Parent Seller and the
Parent Purchaser selected jointly by the Parent Seller and the Parent Purchaser
to resolve the specific dispute that has arisen under Section 6.6.1(a), which
third party need not be the Independent Accountant or an entity that has been
called upon to resolve any other dispute that may have arisen under Section
6.6.1(a). The Independent Entity shall review such information as it shall deem
relevant to the applicable dispute, determine compliance, and issue a report (a
"Compliance Report") to both the Parent Purchaser and the Parent Seller stating
only (a) its conclusion of whether or not the Parent Seller and its Subsidiaries
complied with the relevant provisions of this Agreement and (b) in summary form,
stating the relevant limitations and the actual results compared to such
limitations. The Compliance Report shall be final and binding upon the parties
hereto with respect to the calculations made thereunder and shall be subject to
judicial review solely with respect to the interpretation of the terms of this
Agreement and not with respect to the calculations required by such terms. The
fees and disbursements of such Independent Entity shall be shared equally by the
Parent Purchaser and the Parent Seller. Prior to being given access to any
competitively sensitive information, the Independent Entity shall be required to
execute a confidentiality agreement in form and substance reasonably
satisfactory to the Parent Seller. The Purchasers shall not commence an action
to challenge or enforce the provisions of Section 6.6.1(a) later than the third
anniversary of the Closing Date, and in any such action, the Purchasers shall
not be permitt ed to discover, inspect or examine or have introduced into
evidence, any competitively sensitive information pertaining to the Parent
Seller or its Subsidiaries other than the Compliance Report.



             Section 6.7      Reasonable Efforts; Further Assurances.      
Subject to the terms and conditions herein provided, each of the parties hereto
shall use all reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things reasonably necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement. The Corporations, the Sellers and
the Purchasers will use all reasonable efforts to obtain consents of all
Governmental Authorities and third parties necessary to the consummation of the
transactions contemplated by this Agreement. In the event that at any time after
Closing any further action is necessary to carry out the purposes of this
Agreement or to obtain any licenses required, necessary or advisable in
connection with the operation of any of the Businesses, the Sellers shall, upon
Purchasers' reasonable request and at Purchasers' expense, take such
commercially reasonable steps as the Purchasers shall request.



             Section 6.8      Certain Covenants.



                          6.8.1      Each of the Purchasers and each of the
Sellers shall (a) make or cause to be made the filings required of such party or
any of its subsidiaries or Affiliates under the HSR Act with respect to the
transactions contemplated hereby as promptly as practicable and in any event
within ten (10) business days after the date of this Agreement, (b) comply at
the earliest practicable date with any request under the HSR Act for additional
information, documents, or other materials received by such party or any of its
Subsidiaries from the Federal Trade Commission or the Department of Justice or
any other Governmental Authority in respect of such filings or such
transactions, and (c) cooperate with the other party in connection with any such
filing (including, with respect to the party making a filing, providing copies
of all such documents to the non-filing party and its advisors prior to filing
and, if requested, to accept all reasonable additions, deletions or chang es
suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any such agency or other Governmental
Authority under any Antitrust Laws (as hereinafter defined) with respect to any
such filing or any such transaction. Each party shall use all reasonable efforts
to furnish to each other all information required for any application or other
filing to be made pursuant to any applicable law in connection with the
transactions contemplated by this Agreement. Each party shall promptly inform
the other party of any communication with, and any proposed understanding,
undertaking, or agreement with, any Governmental Authority regarding any such
filings or any such transaction. No party shall independently participate in any
formal meeting with any Governmental Authority in respect of any such filings,
investigation, or other inquiry without giving the other party prior notice of
the meeting and, to the extent permitted by such Governmental Authority, the
opportunity to attend and/or participate. The parties hereto will consult and
cooperate with one another, in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of any party hereto in connection with proceedings
under or relating to the HSR Act or other Antitrust Laws. The Sellers and the
Purchasers may, as each deems advisable and necessary, reasonably designate any
competitively sensitive material provided to the other under this Section 6.8 as
"outside counsel only." Such materials and the information contained therein
shall be given only to the outside legal counsel of the recipient and will not
be disclosed by such outside counsel to employees, officers, or directors of the
recipient unless express permission is obtained in advance from the source of
the materials (the Sellers or the Purchasers as the case may be) or its legal
counsel.



                          6.8.2      Each of the Purchasers and the Sellers
shall use all reasonable efforts to resolve such objections, if any, as may be
asserted by any Governmental Authority with respect to the transactions
contemplated by this Agreement under the HSR Act, the Sherman Act, as amended,
the Clayton Act, as amended, the Federal Trade Commission Act, as amended, and
any other federal, state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, "Antitrust Laws"). In
connection therewith, if any administrative or judicial Action is instituted (or
threatened to be instituted) challenging any transaction contemplated by this
Agreement as violative of any Antitrust Law, each of the Purchasers and each of
the Sellers shall cooperate and use all reasonable efforts vigorously to contest
a nd resist any such action or proceeding, including any Action, and to have
vacated, lifted, reversed, or overturned any decree, judgment, injunction or
other order whether temporary, preliminary or permanent, that is in effect and
that prohibits, prevents, or restricts consummation of the transactions
contemplated by this Agreement, including by vigorously pursuing all available
avenues of administrative and judicial appeal and all available legislative
action, unless by mutual agreement the Purchasers and the Sellers decide that
litigation is not in their respective best interests. Notwithstanding the
foregoing or any other provision of this Agreement, nothing in this Section 6.8
shall limit a party's right to terminate this Agreement pursuant to Section 8.1,
so long as such party has up to then complied in all material respects with its
obligations under this Section 6.8. Each of the Purchasers and each of the
Sellers shall use all reasonable efforts to take such action as may be required
to cause the ex piration of the notice periods under the HSR Act or other
Antitrust Laws with respect to such transactions as promptly as possible after
the execution of this Agreement.



                          6.8.3      Notwithstanding anything to the contrary in
this Agreement, neither the Purchasers nor the Sellers shall be required to hold
separate (including by trust or otherwise) or divest any of their respective
businesses or assets, provided, however, that unless the Purchasers and the
Sellers otherwise agree, if required to avoid an HSR Authority instituting an
action challenging the transactions under this Agreement under the Antitrust
Laws and seeking to enjoin or prohibit the consummation of any of the
transactions contemplated by this Agreement, the Purchasers shall agree to hold
separate (including by trust or otherwise) or divest any of the Businesses or
assets of the Consolidated Companies, or take or agree to take any action or
agree to any limitation with regard to the Businesses or assets of the
Consolidated Companies required to avoid an HSR Authority's instituting an
action challenging the transactions under this Agreement under the Antitrust La
ws and seeking to enjoin or prohibit the consummation of any of the transactions
contemplated hereby unless such action would be materially adverse to the
Purchasers (judging materiality in terms of the size of the Consolidated
Companies and not in terms of the Purchasers and their Subsidiaries) or would
reasonably be expected to substantially impair the overall benefits expected, as
of the date hereof, to be realized from consummation of the transactions
contemplated hereby. Notwithstanding any other provision of this Section 6.8, no
party shall be required to (a) waive any of the conditions to the Closing set
forth in Article VII as they apply to such party, or (b) divest any of their
respective businesses or assets if the divestitures would be required to be
consummated prior to the Closing.



             Section 6.9      Notification by the Parties.      Each party
hereto shall promptly inform the other party hereto in writing if, prior to the
consummation of the Closing, any of the representations and warranties made by
such party in this Agreement cease to be accurate and complete in all material
respects (except for any representation and warranty that is qualified hereunder
as to materiality or as to a Material Adverse Change, as to which such
notification shall be given if the Sellers or the Corporations obtain knowledge
that such representation and warranty is inaccurate in any respect).



             6.10      Employees and Employee Benefits.



                          6.10.1      From and after the Closing Date, the
Purchasers shall treat all service by Consolidated Company Employees (as defined
below) with the Sellers, the Consolidated Companies, any of the Parent Seller's
other Subsidiaries and their respective predecessors prior to the Closing Date
for purposes of vesting and eligibility for benefits as service with Purchasers
(except to the extent such treatment would result in duplicative accrual on or
after the Closing Date of benefits for the same period of service), and, with
respect to any medical or dental benefit plan in which Consolidated Company
Employees participate after the Closing Date, the Purchasers shall waive or
cause to be waived any pre-existing condition exclusions (provided, however,
that no such waiver shall apply to a pre-existing condition of any Consolidated
Company Employee who was, as of the Closing Date, excluded from participation in
a benefit plan of the Parent Seller or its Subsidiaries by virtue of such
pre-existing condition), and shall provide that any covered expenses incurred on
or before the Closing Date by a Consolidated Company Employee or a Consolidated
Company Employee's covered dependent shall be taken into account for purposes of
satisfying applicable deductible, coinsurance and maximum out-of-pocket
provisions after the Closing Date to the same extent as such expenses are taken
into account for the benefit of similarly situated employees of the Purchasers
and subsidiaries of the Purchasers. In addition, the Purchasers shall provide,
or cause to be provided, to Consolidated Company Employees whose employment is
terminated on or before the first anniversary of the Closing Date ("Severed
Employees") severance pay continuation that is not less favorable than the pay
continuation that would have been provided in the same circumstances under the
Sellers' severance policy as set forth in the Sellers' HR Policy and Procedure
Manual dated January 1999, (Policy Number 203), as provided to the Pu rchasers
before the date hereof ("Sellers' Severance Policy"). The Purchasers shall also
pay a portion of the Severed Employees' cost of "COBRA" continuation coverage
under Code Section 4980B equal to the portion of the cost of such coverage
provided by the Purchasers with respect to similarly situated active employees
for the longer of three months or the period of severance pay continuation;
provided, however, that Purchasers shall not be obligated to pay the portion of
the cost of such coverage provided by the Purchasers with respect to similarly
situated active employees for more than six months.



                          6.10.2      The term "Consolidated Company Employee"
shall mean an individual who is an employee of a Consolidated Company who is
actively at work (or not actively at work due to the taking of vacation, sick
days, personal days or similar short-term absence) of any Consolidated Company
(other than any employee referred to in Section 6.10.3 hereof). Sellers and the
Consolidated Companies shall take all actions necessary and appropriate so that,
before the Closing Date, (i) each individual who is an employee of any of the
Consolidated Companies who does not qualify as a Consolidated Company Employee
as of the Closing Date is transferred to the employ of the Sellers or one of
their affiliates other than the Sellers, and (ii) the Consolidated Companies
have no employees who are not actively at work (or who are not actively at work
due to the taking of vacation, sick days, personal days or similar short-term
absence) and no liabilities to provide compensation or benefits to any
individuals other than persons who are actively at work (or who are not actively
at work due to the taking of vacation, sick days, personal days or similar
short-term absence) of any Consolidated Company. Sellers shall provide to
Purchasers, no later than five business days following the Closing Date, a
schedule ("Appendix 6.10.2") setting forth the name of each individual described
in clause (i) of the second sentence of this Section 6.10.2 and his or her last
position held, employment location, date of hire, date leave began and reason
for absence. Without limiting the generality of the foregoing, it is expressly
agreed that Sellers shall retain all obligations to provide compensation and
disability, medical, retiree medical, "COBRA" continuation coverage under Code
Section 4980B, pension, retirement and other employee benefits to any individual
who does not qualify as a Consolidated Company Employee, including without
limitation individuals who, as of the Closing Date, are on short-term or long-t
erm disability leave or have retired. Notwithstanding the foregoing, the
Purchasers shall hire, or cause the appropriate Consolidated Company to hire,
any individual who is listed on Appendix 6.10.2 and who indicates an ability to
return to active service within six months after the Closing Date; provided,
however, that if the reason for the individual's absence is due to his or her
own medical condition, Purchasers may require such individual to furnish a
physicians' note confirming such individual's ability to return to work. Any
such individual listed on Appendix 6.10.2 who returns to service with the
Purchasers or a Consolidated Company shall be considered a "Consolidated Company
Employee" from the date he or she actually reports for service with Purchasers
or such Consolidated Company. Purchasers shall assume all responsibility in
connection with the re-employment of any such individual listed on Appendix
6.10.2 and for employment related decisions from and after the date such person
becomes a Conso lidated Company Employee. Purchasers shall promptly advise
Sellers in writing of any such individual who becomes employed by Purchasers or
a Consolidated Company within six months after the Closing Date. Sellers shall
retain all employment related obligations and liabilities with respect to all
such persons who do not become Consolidated Company Employees or who were
improperly omitted from Appendix 6.10.2.



                          6.10.3      Before the Closing Date, the Parent Seller
shall transfer to its employ, or to the employ of one of its Affiliates other
than the Consolidated Companies, the individuals listed on Schedule 3 to the
Transition Support Agreement. Such individuals shall in no event become or be
considered Consolidated Company Employees.



                          6.10.4      The Purchasers shall not be treated as
assuming any employment, termination and release, change of control, severance,
supplemental retirement, deferred compensation or similar agreements or
contracts to which any of the Consolidated Companies or Sellers or any other
Affiliate of Sellers is a party, unless it expressly assumes such agreement or
contract or such assumption is required by law or contract. None of the
Consolidated Companies shall be treated as assuming any employment, termination
and release, change of control, severance, supplemental retirement, deferred
compensation or similar agreements or contracts to which Sellers or any other
Affiliate of Sellers is a party, unless it expressly assumes such agreement or
contract or such assumption is required by law or contract. Notwithstanding the
foregoing, none of the Consolidated Companies shall be treated as assuming the
Confidential Termination Agreement and Release among Sellers, the Consolida ted
Companies and the employees listed on Appendix 3.16(h), which liabilities shall
remain the sole responsibility of Sellers.



                          6.10.5      The following provisions of the Section
6.10.5 apply with respect to those employees of the Consolidated Companies
listed on Appendix 6.10.5 ("CIC Employees") who are contingently entitled to pay
and/or benefits under certain change in control agreements identified on such
Appendix (each a "CIC Agreement").



                                       i.      If a CIC Employee continues to be
employed by the Consolidated Companies, or is employed by any Purchaser,
immediately following the Closing Date, and the CIC Employee shall not have
waived in writing his or her rights under the applicable CIC Agreement, then the
Consolidated Companies and Purchasers shall assume, and be solely liable for,
any payments and benefits under such CIC Employee's respective CIC Agreement
other than Excluded Benefits (as defined below). "Excluded Benefits" means all
liabilities for payments and benefits to the CIC Employee for (i) retiree
welfare benefits provided under any benefit plan of the Seller or its Affiliates
(including without limitation any benefit pursuant to the "Rule of 80" under
Seller's Medical Expense Benefits Plan), (ii) benefits under the Bergen Brunswig
Corporation Supplemental Executive Retirement Plan, and (iii) any "completion
bonus" referred to in the CIC Agreement.



                                       ii.      If a CIC Employee is not
employed by the Consolidated Companies, or by any Purchaser, immediately
following the Closing Date, then: (i) Seller shall remain solely liable for any
amounts and benefits which may become payable to such CIC Employee pursuant to
such CIC Employee's respective CIC Agreement (as well as for any Excluded
Benefits to which the CIC Employee is entitled); and (ii) if, before the
expiration of the applicable salary continuation period set forth in a CIC
Employee's CIC Agreement, any of the Purchasers or any Consolidated Company, or
any Affiliate of any of them, hire or otherwise retain, directly or indirectly,
such CIC Employee, Purchasers shall promptly reimburse Seller for any amounts
paid by Seller to such CIC Employee pursuant to his or her CIC Agreement, other
than Excluded Benefits.



                          6.10.6 Consolidated Company Employees who, as of the
later of the Closing Date or December 31, 2000, have satisfied the years of age
and service to qualify for the "Rule of 80" benefits under Sellers' retiree
welfare benefits program shall be treated, upon their termination of employment
with the Consolidated Companies, as having retired from Sellers, and Sellers
shall provide such Consolidated Company Employees with retiree welfare benefits
in accordance with the terms as then in effect for similarly situated
individuals who retire from employment with Sellers after having satisfied the
"Rule of 80." The foregoing obligation of Sellers shall in no event be construed
to limit Sellers' right to amend, terminate, curtail or otherwise modify or
discontinue the "Rule of 80" retiree welfare benefits program to the extent
Sellers have such right prior to Closing.



                          6.10.7      The Sellers shall take all steps necessary
so that Consolidated Company Employees shall be permitted to receive a
distribution of their vested benefits under the Pre-Tax Investment Retirement
Account Plus Employee Contributions Plan (the "PIRA PLUS") in connection with
the consummation of the transactions contemplated hereby.



                          6.10.8      The Sellers and Purchasers agree to share
equally the costs of stay bonus payments consistent with Appendix 6.10.8 hereof.



             Section 6.11       No Solicitation.        The Parent Seller agrees
that, during the term of this Agreement, it shall not, and shall not authorize
or permit any of its Subsidiaries or any of its or its Subsidiaries' directors,
officers, employees, agents or representatives, directly or indirectly, to
solicit, initiate, encourage or knowingly facilitate, or furnish or disclose
non-public information in furtherance of, any inquiries or the making of any
proposal with respect to any recapitalization, merger, consolidation or other
business combination which involves, but is limited to, the Consolidated
Companies, or acquisition of the capital stock or the assets of the Consolidated
Companies, taken as a whole, in a single transaction or a series of related
transactions, or any combination of the foregoing (a "Competing Transaction"),
or negotiate, explore or otherwise engage in discussions with any Person (other
than the Purchasers, their Subsidiaries or their or their Subsidiaries'
directors, officers, employees, agents and representatives) with respect to any
Competing Transaction or enter into any agreement, arrangement or understanding
requiring it to abandon, terminate or fail to consummate transactions
contemplated by this Agreement. The Sellers' compliance with their obligations
under Sections 6.10.2 and 6.10.4 shall not be considered to violate the
provisions of this Section 6.11.



             Section 6.12      Tax Matters.



                          6.12.1      Any Tax sharing agreement between either
the Parent Seller and the Subsidiary Seller (or any of their respective
Subsidiaries or Affiliates, other than the Consolidated Companies) on the one
hand and any of the Consolidated Companies on the other hand shall be terminated
as of the Closing Date and will have no further effect for any taxable year
(whether the current year, a future year or a past year).



                          6.12.2      The affiliated, combined or unitary group
of corporations of which the Sellers (or any of their Affiliates) are members
(the "Seller Affiliated Group") shall include the income, if any, of each
Consolidated Company that is a member of the Seller Affiliated Group (each such
Consolidated Company, a "Member Company") (including any deferred income
recognized pursuant to Treas. Reg. 1.1502-13 or Treas. Reg. 1.1502-14 and any
income attributable to any excess loss account pursuant to Treas. Reg.
1.1502-19) on the Seller Affiliated Group's consolidated federal income (and,
where applicable, state and local income or franchise) Tax Returns for all
periods through the Closing Date and shall pay any income (or franchise) Taxes
with respect to such income. The Member Companies shall furnish Tax information
to the common parent of the Seller Affiliated Group (the "Seller Common Parent")
for inclusion in such Tax Returns in accordance with the Member Companies' p ast
custom and practice. For purposes of this Section 6.12 and Article IX, the
income of the Member Companies will be apportioned between the period ending on
the Closing Date and the period following the Closing Date by closing the books
of the Member Companies as of the end of the Closing Date.



                          6.12.3      At the Seller Common Parent's request, the
Purchasers will cause any of the Member Companies to make and/or join with the
Seller Common Parent in making any Tax election after the Closing Date, provided
that such election applies solely to a taxable period ending on or prior to the
Closing Date and that the making of such election does not have an adverse
impact on the Purchasers, any of their Subsidiaries or Affiliates or any of the
Consolidated Companies (such adverse impact to be determined after taking into
account all indemnification rights of the Purchasers, their Subsidiaries and
Affiliates and the Consolidated Companies pursuant to Article IX).



                          6.12.4      The Sellers shall prepare or cause to be
prepared and file or cause to be filed all Tax Returns for the Consolidated
Companies for all taxable periods ending on or prior to the Closing Date
(including any Tax Returns with respect to periods for which a consolidated,
unitary or combined Tax Return of the Seller Affiliated Group will include the
operations of any of the Consolidated Companies). All such Tax Returns shall be
prepared in a manner consistent with the Sellers' and the Consolidated
Companies' past practices. The Sellers shall provide the Purchasers a copy of
any such Tax Returns (or, in the case of any consolidated, combined or unitary
Tax Returns, pro forma separate Returns of the Consolidated Companies)
reasonably promptly after such Tax Returns are filed (or, in the case of Tax
Returns filed prior to the date hereof, reasonably promptly after the request of
the Purchasers). In the event any such Tax Return is audited or otherwise
contested by any Governmental Authority (each such audit or contest, a "Tax
Claim"), then the party hereto first receiving notice of such Tax Claim promptly
shall provide written notice thereof to the other party or parties hereto, and
such notice shall specify in reasonable detail the basis for such Tax Claim and
shall include a copy of the relevant portion of any correspondence received from
the Governmental Authority. The Sellers (or, the Seller Common Parent, as the
case may be) shall have the right to control, at their own expense, the conduct
of any audit or examination by, or contest or litigation against, any
Governmental Authority (a "Tax Proceeding") with respect to any taxable period
of the Consolidated Companies ending on or prior to the Closing Date; provided,
however, that (i) the Sellers shall provide the Purchaser with a timely and
reasonably detailed account of each stage of such Tax Proceeding; (ii) the
Sellers shall consult with the Purchasers before taking any significant action
in connecti on with such Tax Proceeding, (iii) the Sellers shall consult with
the Purchasers and offer the Purchasers an opportunity to comment before
submitting any written materials prepared or furnished in connection with such
Tax Proceeding; (iv) the Sellers shall defend such Tax Proceeding diligently and
in good faith as if they were the only party in interest in connection with such
Tax Proceeding, and (v) the Sellers shall not settle, compromise or abandon any
such Tax Proceeding without obtaining the prior written consent, which consent
shall not be unreasonably withheld, of the Purchasers; provided further,
however, that clauses (i) through (v) above shall apply only to the extent that
such Tax Proceeding could have an adverse impact on the Purchasers, any of their
Subsidiaries or Affiliates or any of the Consolidated Companies (such adverse
impact to be determined after taking into account all indemnification rights of
the Purchasers, their Subsidiaries and Affiliates and the Consolidated Companies
pursuant to Article IX). If, in connection with any Tax Proceeding, the
Purchasers reasonably withhold consent pursuant to clause (v) above, then the
Sellers and the Purchasers jointly shall engage an Independent Accountant to
determine, with respect to any proposed settlement, compromise or abandonment of
such Tax Proceeding, the course of action for such Tax Proceeding. For the
avoidance of doubt, except to the extent permitted by the above provisions of
this Section 6.12, the Purchasers shall not enter into any settlement or
compromise of a Tax Proceeding or make any Tax election of or with respect to
any of the Consolidated Companies to the extent that such settlement, compromise
or election by its terms is made with respect to, and is binding with respect
to, a taxable period of the Consolidated Companies ending on or prior to the
Closing Date.



                          6.12.5      The Purchasers shall prepare or cause to
be prepared and file or cause to be filed all Tax Returns of the Consolidated
Companies for all Straddle Periods and Post-Closing Periods. Solely with respect
to any Straddle Period Tax Returns of the Consolidated Companies, the Purchasers
shall provide the Sellers a copy of each such Straddle Period Tax Return at
least 45 days prior to the Due Date of any such Tax Return for the Sellers'
review and comment. Within 15 days after receiving such Tax Return, the Sellers
shall deliver to the Purchasers in writing any changes that the Sellers request
to such Tax Return. If the Sellers deliver such a request, then the Purchasers
and the Sellers shall undertake in good faith to resolve the issues raised in
such request prior to the due date for filing such Return. If the Purchasers and
the Sellers are unable to resolve any issue, then the Purchasers and the Sellers
jointly shall engage an Independent Accountant to determine the correct
treatment of the item or items in dispute. The Independent Accountant shall make
its determination with respect to each disputed item prior to the Due Date for
filing such Tax Return, and such determination shall be final and binding on the
parties hereto. In the case of any Tax Return required to be filed by Purchasers
under this Section 6.12.5, the Sellers shall pay to the Purchasers an amount
equal to the portion of the Taxes of the Consolidated Companies in respect of
such Return for which the Sellers are responsible pursuant to Section 9.2.1(iii)
no later than the date that is three days prior to the Due Date for payment of
such Taxes. For purposes of this Section 6.12 and Article IX, in the case of any
Taxes that are imposed on a periodic basis and are payable for any Straddle
Period, the portion of such Tax which relates to the Pre-Closing Period shall
(i) in the case of any Taxes other than Taxes based upon or related to income or
receipts, be deemed to be the amount of su ch Tax for the entire taxable period
multiplied by a fraction the numerator of which is the number of days in the
Pre-Closing Period and the denominator of which is the number of days in the
entire taxable period, and (ii) in the case of any Tax based upon or related to
income or receipts be determined based upon a closing of the books of the
Consolidated Companies as of the end of the Closing Date. Any credits relating
to a Straddle Period shall be determined based upon a closing of the books of
the Consolidated Companies as of the end of the Closing Date. In the event any
Straddle Period Tax Return is audited or otherwise contested by any Governmental
Authority, then the party hereto first receiving notice of such Tax Claim
promptly shall provide written notice thereof to the other party or parties
hereto, and such notice shall specify in reasonable detail the basis for such
Tax Claim and shall include a copy of the relevant portion of any correspondence
received from the Governmental Authority. The Pur chasers shall have the right
to control, at their own expense, the conduct of any Tax Proceeding with respect
to any Straddle Period Tax Return or Post-Closing Period Tax Return of any of
the Consolidated Companies; provided, however, that in the case of any such Tax
Proceeding with respect to any Straddle Period Tax Return (i) the Purchasers
shall provide the Sellers with a timely and reasonably detailed account of each
stage of such Tax Proceeding; (ii) the Purchasers shall consult with the Sellers
before taking any significant action in connection with such Tax Proceeding,
(iii) the Purchasers shall consult with the Sellers and offer the Sellers an
opportunity to comment before submitting any written materials prepared or
furnished in connection with such Tax Proceeding; (iv) the Purchasers shall
defend such Tax Proceeding diligently and in good faith as if they were the only
party in interest in connection with such Tax Proceeding and (v) the Purchasers
shall not settle, compromise or abandon any such Tax Proceeding without
obtaining the prior written consent, which consent shall not be unreasonably
withheld, of the Sellers. If, in connection with any Tax Proceeding, the Sellers
reasonably withhold consent pursuant to clause (v) above, then the Purchasers
and the Sellers jointly shall engage an Independent Accountant to determine,
with respect to any proposed settlement, compromise or abandonment of such Tax
Proceeding, the course of action for such Tax Proceeding. The Purchasers shall
have the right to prepare and file any consolidated, combined or unitary Tax
Returns that include Purchasers or any of their Subsidiaries or Affiliates and
control any Tax Proceeding relating to any such Tax Return and the Sellers shall
not be entitled to review any such Tax Returns or participate in any such Tax
Proceedings.



                          6.12.6      Any Tax refund received by the Purchasers
or any of the Consolidated Companies, and any amounts credited against Tax to
which the Purchasers or any of the Consolidated Companies become entitled, that
relate to any Pre-Closing Period of any of the Consolidated Companies (whether
arising from a claim for refund, a Tax Proceeding or otherwise) shall be for the
account of the Sellers, except for those refunds and credits which are
specifically identified as Tax assets in the consolidated balance sheet of the
Consolidated Companies as of the Closing Date that is contained in the Final
Accountant's Report (such refunds and credits, "Balance Sheet Refunds and
Credits"). The Purchasers shall pay over to the Sellers any such refund or the
amount of any such credit within fifteen (15) days after the Purchasers' receipt
or use thereof. Any Tax refund received by the Purchasers or the Sellers or any
of the Consolidated Companies, and any amounts credited against Ta x to which
the Purchasers or the Sellers or any of the Consolidated Companies become
entitled, that relate to the Post-Closing Period of any of the Consolidated
Companies and any Balance Sheet Refunds and Credits (in each case, whether
arising from a claim for refund, a Tax Proceeding or otherwise) shall be for the
account of the Purchasers. The Sellers shall pay over to the Purchasers any such
refund or the amount of any such credit within fifteen (15) days after the
Sellers' receipt or use thereof.



                          6.12.7      The Purchasers, the Consolidated Companies
and the Sellers shall cooperate fully, as and to the extent reasonably requested
by the other party, in connection with the filing of Tax Returns pursuant to
this Section 6.12 and any Tax Proceeding. Such cooperation shall include the
retention and, upon a party's request, the provision of records and information
reasonably relevant to any such Tax Proceeding and making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Consolidated Companies and the Sellers
agree (i) to retain all books and records with respect to Tax matters pertinent
to the Consolidated Companies relating to any Tax period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by the Purchasers or the Sellers, any extensions thereof) of the
respective Tax periods, and to abide by all record rete ntion agreements entered
into with any Governmental Authority, and (ii) to give each other reasonable
written notice prior to transferring, destroying or discarding any such books
and records and, if the other so requests, the Consolidated Companies or the
Sellers, as the case may be, shall allow the other to take possession of such
books and records. The Purchasers and the Sellers further agree, upon request,
to use their reasonable efforts to obtain any certificate or other document from
any Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated by this Agreement).



                          6.12.8      The parties agree to treat any payments
after the Closing Date pursuant to Section 2.5 as an adjustment to the purchase
price for Tax purposes, unless otherwise required pursuant to a "determination"
within the meaning of Code Section 1313(a) (or analogous provisions of other Tax
law).



             Section 6.13      UNITI System Assignment and Assumption
Agreement.       Immediately prior to the commencement of the Closing, the
Subsidiary Seller (or another Affiliate of the Parent Seller) and BBMC shall
execute and deliver the UNITI System Assignment and Assumption Agreement. It is
understood that as a result of the consummation of the UNITI System Assignment
and Assumption Agreement, the Purchasers will not acquire any rights in and to
the Transfer UNITI Items pursuant to this Agreement. The Sellers represent and
warrant that the Consolidated Companies will suffer no material adverse
consequences to their Businesses as a result of the transfer of the Transfer
UNITI Items.



             Section 6.14      Transfers of Certain Assets.



                        6.14.1      Real Property Deed.        Immediately prior
to the commencement of the Closing, the Subsidiary Seller shall execute and
deliver the Transfer Real Property Deed to BBMC. It is understood and agreed
that as a result of such transaction, the Subsidiary Seller will not retain any
rights in and to the Transfer Real Property from and after the Closing.



                          6.14.2      Lease.        Immediately prior to the
commencement of the Closing, the Parent Seller shall execute and deliver the
Assignment of Lease to BBMC. It is understood and agreed that as a result of
such Assignment of Lease, the Parent Seller will not retain any rights in and to
the Transfer Lease from and after the Closing.



                          6.14.3      Transfer Marks.        Immediately prior
to the commencement of the Closing, the Sellers shall execute and deliver the
Assignment of Trademarks to BBMC and the Sellers and BBMC shall execute and
deliver the Copyright Assignment and Assumption Agreement. It is understood and
agreed that as a result of such transaction, the Sellers will not retain any
rights in and to the Transfer Marks from and after the Closing.



                          6.14.4      SMSI.       Immediately prior to the
Closing, BBMC shall transfer all of the capital stock of SMSI to the Parent
Seller or a Subsidiary of the Parent Seller other than a Consolidated Company.



                          6.14.5      Data Center Assets.       Immediately
prior to the commencement of the Closing, the Parent Seller or its Subsidiaries
shall execute and deliver to BBMC, and BBMC shall execute and deliver, the
Assignment of Data Center Assets and assumption of related liabilities. It is
understood that as a result of such transaction, BBMC will acquire assets which
have traditionally been furnished by the Parent Seller or its Subsidiaries to
BBMC to equip and operate a data center, and operate a systems and accounts
payable function.



             Section 6.15      Additional Employment Matters.



                          6.15.1       For a period of one year after the
Closing Date, the Parent Seller shall not, and the Parent Seller shall cause its
Subsidiaries not to, hire any Consolidated Company Employees; provided, however
, that nothing contained in this Section 6.15.1 shall prohibit the Parent Seller
or its Subsidiaries from (a) hiring any Consolidated Company Employees whose
employment with the Consolidated Companies is terminated by such entities
without cause, (b) hiring any Consolidated Company Employees identified by the
Purchaser (in responding in good faith to a written inquiry by the Parent
Seller) as Consolidated Company Employees whose services are no longer desired
by the Consolidated Companies, (c) hiring or soliciting Shawn Ward, so long as
the Parent Seller and its Subsidiaries do not offer employment to Shawn Ward at
any time prior to the sixtieth day after the Closing Date, provided that to the
extent Shawn Ward is hired by any of the Sellers or their Subsi diaries, she
will be permitted by the Sellers to continue to work for the Consolidated
Companies for up to 12 months after the Closing Date to the extent necessary to
assist the Consolidated Companies, provided further that in continuing work for
the Consolidated Companies, she will not have to relocate her workplace to a
place more than 15 miles from Orange, California, (d) hiring any CIC Employee
(as defined in Section 6.10.5), other than Shawn Ward, who does not continue to
be employed by a Consolidated Company, or is not employed by a Purchaser,
immediately following the Closing Date, or (e) hiring any individual named in
Schedule 3 to the Transition Support Agreement.

                          6.15.2      During the period commencing on the one
year anniversary of the Closing Date and expiring one hundred and eighty (180)
days thereafter, the Parent Seller shall not, and the Parent Seller shall cause
its Subsidiaries not to, solicit any Consolidated Company Employees for an
employment position with the Parent Seller or any of its Subsidiaries; provided,
however, that nothing contained in this Section 6.15.2 shall prohibit the Parent
Seller or its Subsidiaries from (a) soliciting any Consolidated Company
Employees whose employment with the Consolidated Companies is terminated by such
entities without cause, (b) soliciting any Consolidated Company Employees
identified by the Purchaser (in responding in good faith to a written inquiry by
the Parent Seller) as Consolidated Company Employees whose services are no
longer desired by the Consolidated Companies, or (c) making a general
solicitation that is not focused on any particular employee.

             [Section 6.16 Intentionally omitted]



             Section 6.17      License Agreement.        The Parent Seller and
the Purchaser shall execute and deliver the License Agreement at Closing.



             Section 6.18      Assignment of Insurance Proceeds.        The
Sellers shall assign and transfer to the Corporations all Claims, causes of
action, choses in action, rights of recovery and rights of set-off of any kind
arising under any contract of insurance, indemnity or otherwise currently or
previously in force or effect, or by operation of law, in favor of the
Consolidated Companies, and pertaining to, or arising out of, the Businesses of
the Consolidated Companies or the properties and assets of any of the
Consolidated Companies.



             Section 6.19.      Other Insurance Matters.



                          6.19.1      In the event that either of the Purchasers
or any Consolidated Company desires after the Closing to pursue coverage under
any insurance policy under which Sellers potentially have rights (including any
Insurance Policy) related to any of the Consolidated Companies, Sellers will
exercise all reasonable efforts and shall take all steps reasonable necessary to
assist in securing coverage under such policy. Sellers will not after the
Closing improperly or unnecessarily exhaust, commute, release, novate or
otherwise interfere with or prejudice any right Purchasers or any Consolidated
Companies may have to coverage under any policy of insurance.



                          6.19.2      In the event that the Sellers and their
Affiliates desire after the Closing to pursue coverage under any insurance
policy under which the Purchasers or any of the Consolidated Companies
potentially have rights (including any Insurance Policy) related to any of the
Sellers or their Affiliates, the Purchasers and the Consolidated Companies will
exercise all reasonable efforts and shall take all steps reasonable necessary to
assist in securing coverage under such policy. The Purchasers and the
Consolidated Companies will not after the Closing improperly or unnecessarily
exhaust, commute, release, novate or otherwise interfere with or prejudice any
right Sellers or any of their Affiliates may have to coverage under any policy
of insurance.

             Section 6.20      Access to Records after Closing.



                          6.20.1       The Purchasers recognize that after the
Closing they may have information documents, books, records, work papers and
information (collectively, "Records") which relate to the Consolidated Companies
with respect to the period or matters arising prior to the Closing, including
Records pertaining to the Businesses and the Consolidated Companies' respective
employees, assets and liabilities. The Purchasers further recognize that the
Sellers' may need access to such Records after the Closing. The Purchasers shall
provide the Sellers and their respective employees, representatives and agents
access to, and the right to photocopy (at Sellers' expense), during normal
business hours on reasonable advance notice, all such Records. The Purchasers
shall use commercially reasonable efforts to maintain all such Records at least
until the seventh anniversary of the Closing.



                          6.20.2       The Sellers recognize that after the
Closing they may have Records which relate to the Consolidated Companies with
respect to the period or matters prior to the Closing, and that the Purchasers
may need access to such Records after the Closing. The Sellers shall provide the
Purchasers and their respective employees, representatives and agents access to,
and the right to photocopy (at Purchasers' expense), during normal business
hours on reasonable advance notice, such Records. The Sellers shall use
commercially reasonable efforts to maintain all such Records at least until the
seventh anniversary of the Closing, or, at the Sellers' discretion, transfer
such Records to the Purchasers.



                          6.20.3       Notwithstanding any provision herein to
the contrary, Records pertaining to Taxes shall be governed solely by Section
6.12.



             Section 6.21      Change of Name of BBMC.        Notwithstanding
anything in this Agreement to the contrary, immediately prior to the Closing,
the Parent Seller shall take all actions necessary to change the name of BBMC.



             Section 6.22      Credit Facility Liens and Guaranties.       The
Sellers shall use all commercially reasonable efforts to obtain at or before
Closing (1) the release of (a) all liens on the assets of the Consolidated
Companies, on the BBMC Common Stock and on the RSI Common Stock granted pursuant
to the Credit Facility and (b) the guaranties granted by BBMC and RSI pursuant
to the Credit Facility and (2) the delivery to the Sellers of the certificates
representing all outstanding shares of BBMC Common Stock and RSI Common Stock.
Promptly after the execution of this Agreement, the Sellers shall use all
commercially reasonable efforts to obtain from The Chase Manhattan Bank, in its
capacity as agent for the lenders under that certain Credit Agreement with
Sellers dated as of April 30, 2000, a letter in form and substance reasonably
satisfactory to the Parent Purchaser and the Parent Seller, confirming that each
of the liens, secu rity interests, guarantee claims and other obligations
created under the Credit Agreement and ancillary agreements thereto in favor of
the agent and the lenders against the Consolidated Companies or the assets or
stock of the Consolidated Companies shall be released upon the consummation of
the transactions contemplated by this Agreement, provided that the applicable
requirements of the Credit Agreement shall have been complied with.

 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

 

ARTICLE VII



Conditions to Closing



             Section 7.1      Mutual Conditions.        The respective
obligations of each party to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment at or prior to Closing of the
following conditions:



                          7.1.1      No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order that is
in effect or commenced any Action, that, in either case, would prohibit
consummation of the transactions contemplated by this Agreement or would
threaten the imposition of material damages upon consummation of such
transactions.



                          7.1.2       Any waiting period required by the HSR
Act, and any extensions thereof obtained by request or other action of the
United States Federal Trade Commission (the "FTC") and/or the Antitrust Division
of the United States Department of Justice (the "Antitrust Division"), shall
have expired or been terminated by the FTC and the Antitrust Division.



                          7.1.3       No third party shall have instituted any
suit or proceeding against any party hereto to restrain, enjoin or otherwise
prevent the consummation of the transactions contemplated hereby, or to seek
damages from or impose obligations upon any party hereto by reason of the
transactions contemplated hereby, which, in such party's reasonable judgment,
would involve expense or lapse of time that would be materially adverse to such
party's interest.



                          7.1.4      The Escrow Agent shall have executed and
delivered the Escrow Agreement.



                          7.1.5      The Order shall have been modified so as
not to prohibit the purchase by the Purchasers of assets of the Parent Seller,
or the Parent Purchaser and the Parent Seller shall have received confirmation,
in form and substance satisfactory to each such party, that the Order will be
interpreted in such a manner as not to prohibit the purchase by the Purchasers
of assets of the Parent Seller.



                          7.1.6.      The liens on the BBMC Common Stock, the
RSI Common Stock and the assets of the Consolidated Companies granted pursuant
to the Credit Facility shall have been released, the Corporations and the
Sellers shall have obtained the release and termination of the guaranties made
by each of the Consolidated Companies pursuant to the Credit Facility and the
certificates representing all outstanding shares of BBMC Common Stock and RSI
Common Stock shall be available for delivery by the Sellers to the Purchaser
pursuant to Section 2.3.



             Section 7.2      Conditions to the Purchaser's Obligations.      
The obligations of the Purchasers to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment prior to or at Closing of
each of the following conditions:



                          7.2.1       The representations and warranties of the
Corporations and the Sellers set forth in Articles III and IV shall be true and
correct in all material respects (other than representations and warranties that
are qualified as to materiality and Material Adverse Change, which
representations and warranties shall be true in all respects) on the date hereof
and on and as of the Closing Date as though made on and as of the Closing Date
(except for representations and warranties made as of a specified date, which
shall be measured only as of such specified date), except where the failure of
such representations and warranties to be so true and correct (without giving
effect to any limitations as to "materiality" or a Material Adverse Change set
forth therein) does not have and is not reasonably likely to result in,
individually or in the aggregate, a Material Adverse Change with respect to the
Consolidated Companies, provided that the representations and warranties set
forth in Sections 3.3, 3.4, 3.5, 4.2, 4.3 and 4.4 shall be true and correct in
all material respects (other than representations and warranties which are
qualified as to materiality, which representations and warranties shall be true
in all respects) on the date hereof and as of the Closing Date as though made on
and as of the Closing Date (except for representations and warranties made as of
a specified date, which shall be measured as of such specified date).



                          7.2.2       Each of the Sellers and each of the
Corporations shall have performed in all material respects each obligation and
agreement and shall have complied in all material respects with each covenant to
be performed and complied with by it under this Agreement at or prior to the
Closing.



                          7.2.3       Except as disclosed in the Financial
Statements or in Section 3.6 of the Corporations' Disclosure Schedule, during
the period from September 30, 1999 through the Closing Date, there shall not
have been any Material Adverse Change affecting the Consolidated Companies, nor
any loss or damage to the assets of the Consolidated Companies, whether or not
insured, which materially affects the Consolidated Companies' ability to conduct
the Businesses. The Purchaser shall have received a certificate (executed by the
President or any Vice President of the Parent Seller to such officer's best
knowledge), dated the Closing Date, to the foregoing effect. It is understood
that for purposes of this Agreement (including the provisions of Section 7.2.1
and Section 7.2.2), events which occur after the date hereof and which (x)
result principally from the acts or omissions of the Purchasers and/or their
respective Affiliates, (y) constitute a change in or effect upon the a ssets
(including intangible assets), liabilities (contingent or otherwise), condition
(financial or otherwise) or results of operations of the Consolidated Companies
arising out of or principally attributable to conditions, events or
circumstances generally affecting the industries in which the Consolidated
Companies operate or (z) constitute a change in or effect upon the assets
(including intangible assets), liabilities (contingent or otherwise), condition
(financial or otherwise) or results of operations of the Consolidated Companies
arising out of or attributable to the loss by the Consolidated Companies of any
of their customers (including business of such customers), suppliers or
employees (including any financial consequences of such loss of customers
(including business of such customers), suppliers or employees) due principally
to the transactions contemplated hereby or the public announcement of this
Agreement shall not be taken into account in determining whether any Material
Adverse Change has tr anspired with respect to the Sellers or the Consolidated
Companies.



                          7.2.4      (i) The authorizations, consents, waivers,
approvals or other actions required in connection with the execution, delivery
and performance of this Agreement by the Corporations and the Sellers and
referred to in Section 2 of the Corporations' Disclosure Schedule, shall have
been obtained and shall be in full force and effect; and (ii) all
authorizations, consents, waivers, approvals or other actions necessary to
permit the Purchasers to own the RSI Common Stock and the BBMC Common Stock
shall have been obtained and shall be in full force and effect.



                          7.2.5       Prior to or at the Closing, the Sellers
and the Corporations shall have delivered to the Purchaser the following:



                                       (i)      a certificate of the President
or a Vice President of the Parent Seller, dated the Closing Date, to the effect
that (1) the person signing such certificate is familiar with this Agreement and
(2) to the best of such person's knowledge, the conditions specified in Sections
7.2.1, 7.2.2, 7.2.3 and 7.2.4 have been satisfied; and



                                       (ii)      a certificate of the Secretary
or Assistant Secretary of each of the Sellers and each of the Corporations,
dated the Closing Date, as to the incumbency of any officer of such entity
executing this Agreement or any document related hereto; and setting forth the
organizational documents of such entity and all amendments thereto and the
resolutions of such entity's Board of Directors (or Executive Committees
thereof) authorizing the execution, delivery and consummation of this Agreement
and the transactions contemplated hereby.



                          7.2.6       The Parent Seller shall have executed and
delivered the Transition Support Agreement and the Sellers shall have executed
and delivered the Escrow Agreement.



             Section 7.3      Conditions to the Sellers' Obligations.       The
obligations of the Sellers and the Corporations to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment at or prior
to the Closing of each of the following conditions:



                          7.3.1       The representations and warranties of the
Purchasers set forth in Article V shall be true and correct in all material
respects (other than representations and warranties which are qualified as to
materiality and Material Adverse Change, which representations and warranties
shall be true in all respects) on the date hereof and on and as of the Closing
Date as though made on and as of the Closing Date (except for representations
and warranties made as of a specified date, which shall be measured only as of
such specified date), except where the failure of such representations and
warranties to be so true and correct (without giving effect to any limitations
as to "materiality" or a Material Adverse Change set forth therein) does not
have and is not reasonably likely to have, individually or in the aggregate, a
Material Adverse Change with respect to the Purchasers, provided that the
representations and warranties set forth in Sections 5.2 and 5.3 shall be t rue
and correct in all material respects (other than representations and warranties
which are qualified as to materiality, which representations and warranties
shall be true in all respects) on the date hereof and as of the Closing Date as
though made on and as of the Closing Date (except for representations and
warranties made as of a specified date, which shall be measured as of such
specified date).



                          7.3.2       The Purchasers shall have performed in all
material respects each obligation and agreement and shall have complied in all
material respects with each covenant to be performed and complied with by them
under this Agreement at or prior to the Closing.



                          7.3.3       Prior to or at the Closing, each of the
Purchasers shall have delivered to the Seller the following:



                                       (i)      a certificate of the President
or a Vice President of such Purchaser, dated the Closing Date, to the effect
that (1) the person signing such certificate is familiar with this Agreement and
(2) to the best of such person's knowledge, the conditions specified in Sections
7.3.1 and 7.3.2 have been satisfied; and



                                       (ii)      a certificate of the Secretary
or Assistant Secretary of such Purchaser, dated the Closing Date, as to the
incumbency of any officer of such Purchaser executing this Agreement or any
document related hereto and setting forth the certificate of incorporation and
in the case of the Parent Purchaser, its code of regulations, and in the case of
the Purchaser, its by-laws, and all amendments thereto and the resolutions of
each such Purchaser's Board of Directors (or Executive Committee thereof)
authorizing the execution, delivery and consummation of this Agreement and the
transactions contemplated hereby.



                          7.3.4       At the Closing, the Purchaser shall have
tendered the Preliminary Purchase Price in accordance with Sections 2.3.4 and
2.3.5.



                          7.3.5       The Purchasers shall have executed and
delivered the Transition Support Agreement and the Escrow Agreement.

 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

 

ARTICLE VIII



Termination



             Section 8.1      Termination.        This Agreement may be
terminated at any time prior to the consummation of the Closing, under the
following circumstances:



                          8.1.1       by mutual written consent of the Parent
Seller and the Purchaser;



                          8.1.2       by either the Parent Purchaser or the
Parent Seller if any permanent injunction or other order of a court or other
competent Governmental Authority preventing the consummation of the transactions
contemplated hereby shall have become final and nonappealable;



                          8.1.3       by either the Parent Purchaser or the
Parent Seller if the Closing shall not have been consummated on or before the
Outside Date; provided that the right to terminate this Agreement under this
Section 8.1.3 shall not be available to any party (i) whose willful act, willful
failure to act, or failure to perform all of its obligations and satisfy all
conditions to be performed or satisfied by it hereunder, or (ii) whose
Affiliate's willful act, willful failure to act, or failure to perform all of
its obligations and satisfy all conditions to be performed or satisfied by it
hereunder, has been the cause of or resulted in the failure of the Closing to be
consummated on or before the Outside Date);



                          8.1.4       by the Purchaser or the Parent Seller if,
at or before the completion of the Closing, it shall have discovered that any
representation or warranty made in this Agreement for its benefit, or in any
certificate, exhibit or document furnished to it pursuant to this Agreement, is
untrue in any material respect (other than representations and warranties that
are qualified as to materiality or Material Adverse Change, which
representations and warranties will give rise to termination if untrue in any
respect); provided that, in each case, (a) the party seeking to terminate this
Agreement is not then in material breach of any material representation or
warranty contained in this Agreement, (b) such untrue representation or warranty
cannot be or has not been cured within thirty (30) calendar days after receipt
of written notice of such breach and (c) in the case of representations or
warranties by the Sellers or the Corporations, except for the representations an
d warranties contained in Sections 3.3, 3.4, 3.5, 4.2,4.3 and 4.4, and in the
case of representations or warranties by the Purchasers, except for the
representations and warranties contained in Sections 5.2 and 5.3, such untrue
representation and warranty will represent, or is reasonably likely to
represent, a Material Adverse Change with respect to the Consolidated Companies,
or a Material Adverse Change with respect to the Purchasers, as the case may be,
and in each case after giving effect to consummation of the transactions
contemplated by this Agreement;



                          8.1.5       by the Parent Purchaser if the Sellers or
the Corporations shall have defaulted in the performance of any material
obligation under this Agreement; provided, however, that in order to terminate
this Agreement under this Section 8.1.5, the Purchasers shall, upon discovery of
such a breach or default, give written notice thereof to the breaching party and
the breaching party shall fail to cure the breach or default by the earlier of
twenty (20) calendar days after receipt of such notice or the Closing Date;



                          8.1.6       by the Parent Seller if the Purchasers
shall have defaulted in the performance of any material obligation under this
Agreement; provided, however, that in order to terminate this Agreement under
this Section 8.1.6, the Parent Seller shall, upon discovery of such a breach or
default, give written notice thereof to the Purchasers and the Purchasers shall
fail to cure the breach or default by the earlier of twenty (20) calendar days
after receipt of such notice or the Closing Date;



                          8.1.7        by the Parent Purchaser, in the event
that the conditions to the Purchasers' obligations set forth in Article VII
hereof have not been satisfied or waived by the date set for the Closing or in
the event that the Parent Purchaser reasonably determines that any such
condition cannot possibly be satisfied prior to the Outside Date; and



                          8.1.8       by the Parent Seller, in the event that
the conditions to the Sellers' obligations set forth in Article VII hereof have
not been satisfied or waived by the date set for the Closing or in the event
that the Parent Seller reasonably determines that any such condition cannot
possibly be satisfied prior to the Outside Date.



             Section 8.2      Effect of Termination.



                          8.2.1       In the event of the termination of this
Agreement pursuant to Section 8.1, this Agreement, except for the last two
sentences of Section 6.1.1 and the provisions of Sections 10.2 and 10.9 and this
Section 8.2, shall become void and have no effect, without any liability on the
part of any party hereto or its directors, officers or stockholders.
Notwithstanding the foregoing, nothing in this Section 8.2 shall relieve any
party to this Agreement of liability for a material breach of any covenant in
this Agreement and provided, further, however, that if it shall be judicially
determined that termination of this Agreement was caused by an intentional
breach of this Agreement, then, in addition to other remedies at law or equity
for breach of this Agreement, the party so found to have intentionally breached
this Agreement shall indemnify and hold harmless the other parties for their
respective out-of-pocket costs, including the fees and expenses of their counse
l, accountants, financial advisors and other experts and advisors as well as
fees and expenses incident to the negotiation, preparation and execution of this
Agreement and related documentation.

 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

 

ARTICLE IX



Survival of Representations and Warranties; Indemnification



             Section 9.1       Survival of Representations and Warranties.



                          9.1.1       Except as set forth in Sections 9.1.2,
9.1.3 and 9.1.4, the representations and warranties provided for in this
Agreement shall survive the Closing and remain in full force and effect, for the
benefit of the parties hereto and their successors and assigns, for a period of
twelve (12) months after the Closing Date.



                        9.1.2       The representations and warranties provided
for in Sections 3.15.1, 3.15.2, 3.15.4 and 3.15.5 shall survive the Closing and
remain in full force and effect for the benefit of the parties hereto and their
successors and assigns until the date on which the Final Accountant's Report is
rendered by the Independent Accountant or, if no issues are submitted to an
Independent Accountant pursuant to Section 2.5, the date on which the parties
hereto agree upon the Final Accountant's Report.



                          9.1.3       The representations and warranties
provided for in Section 3.12 shall survive the Closing and remain in full force
and effect, for the benefit of the Purchasers and their successors and assigns,
for a period ending eighteen (18) months after the Closing Date.



                          9.1.4       The representations and warranties
provided for in Sections 3.2, 3.3, 3.4, 3.14, 4.1, 4.2, 4.4, 4.5, 5.1, 5.2 and
5.5 shall survive the Closing and remain in full force and effect, for the
benefit of the parties hereto and their successors and assigns, for an
indefinite period.



                          9.1.5       The survival period of each representation
or warranty as provided in this Section 9.1 is hereinafter referred to as the
"Survival Period."



             Section 9.2      Indemnification.



                          9.2.1       Subject to the limitations set forth in
Section 9.2.4 and 9.5, subsequent to the Closing, the Sellers shall, jointly and
severally, indemnify and hold harmless the Purchasers, their Subsidiaries and
Affiliates, officers, directors, employees, agents and representatives, the
Consolidated Companies, and any Person claiming by or through any of the
foregoing, against and in respect of any and all claims, costs, expenses,
damages, penalties, liabilities, losses or deficiencies (including reasonable
attorneys' and consultants' fees and other reasonable costs and expenses) (the
"Damages") arising out of, resulting from or incurred in connection with (i) any
inaccuracy (without giving effect to any reference to materiality, knowledge or
Material Adverse Change in any specific representation and warranty other than
the references to materiality, knowledge or Material Adverse Change in the
provisions identified in Appendix 9.2.1 annexed hereto, it being understood that
the references listed in such Appendix 9.2.1 shall be given full force and
effect) in any representation, other than the representations set forth in
Section 3.8 of this Agreement, made by the Sellers or the Corporations in this
Agreement for the applicable Survival Period, (ii) the breach by the Sellers of
any covenant or agreement to be performed by the Sellers hereunder and the
breach by the Corporations of any covenant or agreement to be performed by the
Corporations hereunder at or prior to the Closing, (iii) any Taxes imposed upon
or relating to (A) any of the Consolidated Companies for any Pre-Closing Period,
except to the extent such Taxes are specifically identified as Taxes in the
consolidated balance sheet of the Consolidated Companies as of the Closing Date
that is contained in the Final Accountant's Report, (B) the Transfer UNITI Items
for any taxable period, the UNITI System Assignment and Assumption Agreement,
the transfer of the Transfer UNITI Items pursuant to the UNITI System Assignme
nt and Assumption Agreement, the Transfer Assets (including the copyrights
assigned pursuant to the Copyright Assignment and Assumption Agreement) for the
Pre-Closing Period, the Transfer Real Property Deed, the transfer of the
Transfer Real Property pursuant to the Transfer Real Property Deed, the
Copyright Assignment and Assumption Agreement, the assignment of copyrights and
assumption of liabilities pursuant to the Copyright Assignment and Assumption
Agreement, the Assignment of Marks, the assignment of the Transfer Marks
pursuant to the Assignment of Marks, the Assignment of Lease or the assignment
and assumption of the Transfer Lease pursuant to the Assignment of Lease, the
Assignment of Data Center Assets, the assignment of Transfer Data Center Assets
and assumption of related liabilities pursuant to the Assignment of Data Center
Assets and assumption of related liabilities and (C) any Tax imposed upon or
relating to the Sellers or the Seller Affiliated Group for any period, including
any such Tax for which the Consolidated Companies may be liable under Section
1.1502-6 of the Treasury Regulations (or any comparable provision of state,
local or foreign law), as a transferee or successor, by contract or otherwise
and (iv) all Damages suffered by the Consolidated Companies subsequent to the
Closing Date with respect to the following matters: (U) the "Northwestern
Litigation" (as defined in Section 3.13 of the Corporations' Disclosure
Schedule), (V) the "Nicol Litigation" (as defined in Section 3.13 of the
Corporations' Disclosure Schedule), (W) the latex glove cases described in a
schedule attached to Section 3.13 of the Corporations' Disclosure Schedule,
(X)the "Lemelson Suit" (as defined in Section 3.10 of the Corporations'
Disclosure Schedule), (Y) the fee dispute with Premier described in Section 3.19
of the Corporations' Disclosure Schedule and (Z) the "IBS Claim" (as defined in
Section 3.13 of the Corporations' Disclosure Schedule).



                          9.2.2       Subject to the limitations set forth in
Sections 9.2.4 and 9.5, subsequent to the Closing, the Purchasers shall
indemnify and hold harmless the Sellers, their Affiliates, officers, directors,
employees, agents and representatives, and any Person claiming by or through any
of them, against and in respect of any and all Damages arising out of, resulting
from or incurred in connection with (i) any inaccuracy (without giving effect to
any reference to materiality, knowledge or Material Adverse Change in any
specific representation and warranty) in any representation made by the
Purchasers in this Agreement, (ii) the breach by the Purchasers of any covenant
or agreement to be performed by them hereunder, (iii) any environmental testing
performed or conducted by or on behalf of the Purchasers pursuant to Section
6.1.1 and (iv) any guaranties given by the Parent Seller or its Subsidiaries
(other than the Consolidated Companies) with respect to (a) liabilities of the
Consolidated Companies included in the consolidated balance sheet of the
Consolidated Companies as of the Closing Date that is contained in the Final
Accountant's Report or (b) liabilities of the Consolidated Companies arising on
and after the Closing Date under leases or other agreements of the Consolidated
Companies in effect as of the Closing Date. The Purchasers shall use
commercially reasonable efforts to cause the Parent Seller and its Subsidiaries
(other than the Consolidated Companies) to be released from all such guaranties.



                          9.2.3       Any Person providing indemnification
pursuant to the provisions of this Section 9.2 is hereinafter referred to as an
"Indemnifying Party" and any Person entitled to be indemnified pursuant to the
provisions of this Section 9.2 is hereinafter referred to as an "Indemnified
Party."



                          9.2.4       The Sellers' indemnification obligations
contained in Section 9.2.1(i) shall not apply to any claim for Damages until the
aggregate of all such claims total one million dollars ($1,000,000) (the "Basket
Amount"), in which event the Sellers' indemnity obligation contained in Section
9.2.1(i) shall apply to the total amount in excess of the Basket Amount, subject
to a maximum liability to the Purchasers, in the aggregate, of twenty million
dollars ($20,000,000) (the "Cap Amount") for all claims under Section 9.2.1(i)
in the aggregate. It is understood and agreed that neither the Basket Amount nor
the Cap Amount are applicable to the Sellers' indemnification obligations
contained in Sections 9.2.1(ii), 9.2.1(iii) or 9.2.1(iv). The Purchasers'
indemnification obligation contained in Section 9.2.2(i) shall not apply to any
claim for Damages until the aggregate of all such claims total the Basket
Amount, in which event the Purchasers' indemnity obligation cont ained in
Section 9.2.2(i) shall apply to the total amount in excess of the Basket Amount,
subject to a maximum liability to the Sellers, in the aggregate, of the Cap
Amount for all claims under Section 9.2.2(i) in the aggregate. It is understood
and agreed that neither the Basket Amount nor the Cap Amount are applicable to
the Purchasers' indemnification obligations contained in Sections 9.2.2(ii),
9.2.2(iii) or 9.2(iv). All claims (other than claims relating to Taxes) made
during the relevant Survival Period shall be counted in determining whether the
Basket Amount or the Cap Amount specified above have been achieved; provided,
however, that no claim made pursuant to Section 9.2.1(ii), 9.2.1(iii),
9.2.1(iv), 9.2.2(ii), 9.2.2(iii) or 9.2.2(iv) shall be counted toward
determining whether the thresholds applicable to the Basket Amount or the Cap
Amount have been achieved. Notwithstanding the foregoing, (a) no party shall be
obligated to provide indemnification with respect to any claim under Sections 9
.2.1(i) or 9.2.2(i) for Damages if the entire amount of Damages relating to such
claim is less than $15,000 (aggregating for such purposes like, similar or
related claims) and (b) no party shall be obligated to provide indemnification
under Sections 9.2.1(i) or 9.2.2(i) unless it is notified of the claim for
Damages within the Survival Period applicable to such claim.



                          9.2.5       The provisions of Article IX shall
constitute the sole and exclusive remedy of any Indemnified Party for Damages
arising out of, resulting from or incurred in connection with any inaccuracy in
any representation or the breach of any warranty made by the Purchaser, the
Sellers or the Corporations in this Agreement or in connection with any failure
by the Consolidated Companies to pay any Taxes with respect to any Tax periods
ending on or before the Closing Date.



             Section 9.3       Procedures for Third Party Claims.       In the
case of any claim for indemnification arising from a claim of a third party (a
"Third Party Claim"), an Indemnified Party shall give prompt written notice to
the Indemnifying Party of any claim or demand of which such Indemnified Party
has knowledge and as to which it may request indemnification hereunder. The
Indemnifying Party shall have the right (and if it elects to exercise such
right, to do so within 30 days after receiving notice from the Indemnified
Party) to defend and to direct the defense against any such Third Party Claim,
in its name or in the name of the Indemnified Party, as the case may be, at the
expense of the Indemnifying Party, and with counsel selected by the Indemnifying
Party, unless (a) the Indemnifying Party shall not have taken any action to
defend such Third Party Claim within such 30-day period, or (b) the Indemnified
Party shall have re asonably concluded that (i) there is a conflict of interest
between the Indemnified Party and the Indemnifying Party in the conduct of the
defense of such Third Party Claim or (ii) the Indemnified Party has one or more
material defenses not available to the Indemnifying Party. Notwithstanding
anything in this Agreement to the contrary (other than the last sentence of this
Section 9.3), the Indemnified Party shall, at the expense of the Indemnifying
Party, cooperate with the Indemnifying Party, and keep the Indemnifying Party
fully informed, in the defense of such Third Party Claim. The Indemnified Party
shall have the right to participate in the defense of any Third Party Claim with
counsel employed at its own expense; provided, however, that, in the case of any
Third Party Claim described in clause (i) or (ii) of the second preceding
sentence or as to which the Indemnifying Party shall not in fact have employed
counsel to assume the defense of such Third Party Claim within such 30-day
period, the r easonable fees and disbursements of such Indemnified Party's
counsel shall be at the expense of the Indemnifying Party. The Indemnifying
Party shall have no indemnification obligations with respect to any Third Party
Claim which shall be settled by the Indemnified Party without the prior written
consent of the Indemnifying Party, which consent (except as set forth in the
immediately following sentence) shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing provisions of this Section 9.3, the Parent Seller
shall have the right to control all claims, proceedings, suits or other actions
subject to indemnification by Parent Seller under Section 9.2.1(iv), including
the selection of legal counsel, provided that the Parent Purchaser shall have
the right to participate in such Third Party Claim with legal counsel at its own
expense, shall be kept advised of developments and shall cooperate with the
Parent Seller therein; the determination as to whether or not to settle any
claims, proceeding s, suits or other actions subject to indemnification by
Parent Seller under Section 9.2.1(iv) shall be made by the Parent Seller. The
provisions above of this Section 9.3 shall not apply to Third Party Claims
involving Taxes, which claims shall instead be governed by the provisions of
Section 6.12.



             Section 9.4       Procedures for Inter-Party Claims.       In the
event that an Indemnified Party determines that it has a claim for Damages
against an Indemnifying Party hereunder (other than as a result of a Third Party
Claim), the Indemnified Party shall give prompt written notice thereof to the
Indemnifying Party, specifying the amount of such claim and any relevant facts
and circumstances relating thereto. The Indemnified Party shall provide the
Indemnifying Party with reasonable access to its books and records for the
purpose of allowing the Indemnifying Party a reasonable opportunity to verify
any such claim for Damages. The Indemnified Party and the Indemnifying Party
shall negotiate in good faith for a thirty (30) day period regarding the
resolution of any disputed claims for Damages. If no resolution is reached with
regard to such disputed claim between the Indemnifying Party and the Indemnified
Party within such thir ty (30) day period, the Indemnified Party shall be
entitled to seek appropriate remedies in accordance with the terms hereof.
Promptly following the final determination of the amount of any Damages claimed
by the Indemnified Party, the Indemnifying Party shall pay such Damages to the
Indemnified Party by wire transfer or check made payable to the order of the
Indemnified Party, without interest. In the event that the Indemnified Party is
required to institute legal proceedings in order to recover Damages hereunder,
the cost of such proceedings (including costs of investigation and reasonable
attorneys' fees and disbursements) shall be added to the amount of Damages
payable to the Indemnified Party if the Indemnified Party recovers Damages in
such proceedings. In the event that a party hereto claiming to be an Indemnified
Party institutes legal proceedings in order to recover Damages hereunder and the
applicable court refuses to award any Damages to such party, such party shall
reimburse the defending party for the cost of such proceedings (including costs
of investigation and reasonable attorneys' fees and disbursements).



             Section 9.5       Calculation of Damages.        The Damages
suffered by any party shall be calculated after giving effect to (a) all
applicable Tax consequences of the event giving rise to indemnification and (b)
the receipt of any available insurance proceeds. Notwithstanding any provision
herein to the contrary, except for purposes of Section 9.2.1(iii), the term
"Damages" shall not include any liability to the extent that such liability is
reflected as a liability in the consolidated balance sheet of the Consolidated
Companies as of the Closing Date that is contained in the Final Accountant's
Report.



             Section 9.6      Applicability of the Escrow Agreement.       To
the extent that claims are made against the Sellers pursuant to this Article IX
prior to the time that all funds have been disbursed under the Escrow Agreement,
the terms of the Escrow Agreement shall govern with respect to the obligations
of the Escrow Agent to make payments to the Purchasers in settlement of the
Purchasers' rights under this Article IX.

 



--------------------------------------------------------------------------------



[

TABLE OF CONTENTS

]

 

ARTICLE X



Miscellaneous



             Section 10.1      Notices.        All notices or other
communications required or permitted hereunder shall be in writing and shall be
delivered personally, by facsimile, by overnight courier or sent by certified,
registered or express air mail, postage prepaid, and shall be deemed given when
so delivered personally, or when so received by facsimile or courier, or if
mailed, three calendar days after the date of mailing, as follows:



If to the Sellers or the Corporations:

Bergen Brunswig Corporation

 

4000 Metropolitan Drive

 

Orange, California 92868

 

Telephone: (714) 385-4000

 

Facsimile: (714) 385--6815

 

Attention: Milan A. Sawdei, Chief Legal Officer

     

with a copy (which shall not constitute notice) to:

     

Lowenstein Sandler PC

 

65 Livingston Avenue

 

Roseland, New Jersey 07068

 

Telephone: (973) 597-2500

 

Facsimile: (973) 597-2400

 

Attention: Peter H. Ehrenberg, Esq.

   

If to the Purchasers:

Cardinal Health, Inc.

 

7000 Cardinal Place

 

Dublin, Ohio 43017

 

Telephone: (614) 757-7354

 

Facsimile: (614) 757-6948

 

Attention: Steven Alan Bennett, Chief Legal Officer

     

With a copy (which shall not constitute notice) to:

     

Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street

 

New York, New York 10019

 

Telephone: (212) 403-1309

 

Facsimile: (212) 403-2309

 

Attention: David A. Katz, Esq.



or to such other address as any party hereto shall notify the other parties
hereto (as provided above) from time to time.



             Section 10.2       Expenses.        Regardless of whether the
transactions provided for in this Agreement are consummated, except as otherwise
provided herein, each of the parties hereto shall pay its own expenses incident
to this Agreement and the transactions contemplated herein (including legal
fees, accounting fees and investment banking fees).



             Section 10.3       Governing Law; Consent to Jurisdiction.      
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without reference to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York and the United
States District Court for any District within such state for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.



             Section 10.4       No Jury Trial.        Each party acknowledges
and agrees that any controversy which may arise under this Agreement is likely
to involve complicated and difficult issues, and therefore each such party
hereby irrevocably and unconditionally waives any right such party may have to a
trial by jury in respect to any litigation directly or indirectly arising out of
or relating to this Agreement or the transactions contemplated by this
Agreement. Each party certifies and acknowledges that (i) no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver, (ii) each such party understands and has considered the
implications of this waiver, (iii) each such party makes this waiver
voluntarily, and (iv) each such party has been induced to enter into this
Agreement by, among other things, the waivers and certifications in this Section
10.4.



             Section 10.5       Assignment; Successors and Assigns; No Third
Party Rights.       Except as otherwise provided herein, this Agreement may not
be assigned by operation of law or otherwise, and any attempted assignment shall
be null and void. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, assigns and legal
representatives. This Agreement shall be for the sole benefit of the parties to
this Agreement, and their respective successors, assigns and legal
representatives, and is not intended, nor shall be construed, to give any
Person, other than the parties hereto and their respective successors, assigns
and legal representatives any legal or equitable right, remedy or claim
hereunder.



             Section 10.6       Counterparts.        This Agreement may be
executed in counterparts, each of which shall be deemed an original agreement,
but all of which together shall constitute one and the same instrument.



             Section 10.7       Titles and Headings.        The headings and
table of contents in this Agreement are for reference purposes only, and shall
not in any way affect the meaning or interpretation of this Agreement.



             Section 10.8      Entire Agreement.        This Agreement
(including the disclosure schedules delivered in connection with this Agreement
and the agreements referenced in the appendices attached hereto), and the
confidentiality agreement among the parties dated April 28, 2000 constitute the
entire agreement among the parties with respect to the matters covered hereby
and thereby and supersede all previous written, oral or implied understandings
among them with respect to such matters.



             Section 10.9      Amendment and Modification.       This Agreement
may be amended by the parties hereto, by action taken or authorized by their
respective Boards of Directors (or Executive Committees thereof).
Notwithstanding the foregoing, this Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.



             Section 10.10      Publicity; Public Announcements.       Unless
otherwise required by applicable laws or the requirements of any national
securities exchange (and in that event only if time does not permit), at all
times prior to the earlier of the consummation of the Closing or termination of
this Agreement pursuant to Section 8.1, the Sellers and the Purchasers shall
consult with each other before issuing any press release with respect to the
transactions contemplated hereby and shall not issue any such press release
prior to such consultation. The Sellers and the Purchasers will consult with
each other concerning the means by which the Corporations' employees, customers,
suppliers and others having dealings with the Corporations will be informed of
this Agreement and the transactions contemplated hereby.



             Section 10.11       Waiver.        Any of the terms or conditions
of this Agreement may be waived at any time by the party or parties entitled to
the benefit thereof, but only by a writing signed by the party or parties
waiving such terms or conditions.



             Section 10.12       Severability.        The invalidity of any
portion hereof shall not affect the validity, force or effect of the remaining
portions hereof. If it is ever held that any restriction hereunder is too broad
to permit enforcement of such restriction to its fullest extent, such
restriction shall be enforced to the maximum extent permitted by law.



             Section 10.13       No Strict Construction.       The Purchasers,
the Corporations and the Sellers each acknowledge that this Agreement has been
prepared jointly by the parties hereto, and shall not be strictly construed
against any party.



             Section 10.14       Knowledge.       To the extent that any
representation is made to the knowledge of the Sellers or the Corporations, such
knowledge shall refer to the actual knowledge, after reasonable inquiry, of the
individuals listed on Appendix 10.14.



             Section 10.15       Affiliate Status.        To the extent that a
party is required hereunder to take certain action with respect to entities
designated herein as such party's Affiliates, such obligation shall apply to
such entities only during such period of time that such entities are Affiliates
of such party.

 



--------------------------------------------------------------------------------



 

 

                          IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be duly executed as of the day and year first above written.

 

 



 

BERGEN BRUNSWIG CORPORATION

     

By:______________________________

 

Name:

Neil F. Dimick

 

Title:

Executive Vice President

         

DURR FILLAUER MEDICAL, INC.

     

By:______________________________

 

Name:

Neil F. Dimick

 

Title:

Executive Vice President

         

BERGEN BRUNSWIG MEDICAL CORPORATION

     

By:______________________________

 

Name:

Neil F. Dimick

 

Title:

Executive Vice President

         

RANSDELL SURGICAL, INC.

     

By:______________________________

 

Name:

Neil F. Dimick

 

Title:

Executive Vice President

         

ALLEGIANCE CORPORATION

     

By:______________________________

 

Name:

Brendan A. Ford

 

Title:

Executive Vice President

         

CARDINAL HEALTH, INC.

     

By:______________________________

 

Name:

Brendan A. Ford

 

Title:

Executive Vice President

 

 

 



--------------------------------------------------------------------------------



 

 



TABLE OF CONTENTS

         

Page

       

RECITALS
.............................................................................................................................

1

       

ARTICLE I         Certain Definitions and Other Matters

   

Section 1.1

Certain Definitions

...................................................................

1

 

Section 1.2

Terms Defined in Other Sections

...........................................

9

 

Section 1.3

Interpretation

.............................................................................

11

   

ARTICLE II      Purchase and Sale of Stock

   

Section 2.1

Purchase and Sale of the RSI Common Stock and the

   

       BBMC Common Stock .....................................................

11

 

Section 2.2

Preliminary Purchase Price

...................................................

11

 

Section 2.3

Deliveries at the Closing

........................................................

11

 

Section 2.4

Closing

.....................................................................................

12

 

Section 2.5

Post-Closing Purchase Price Determination

......................

12

   

ARTICLE III       Representations and Warranties Regarding the Consolidated
Companies

 

Section 3.1

Organization and Standing; Business

..................................

15

 

Section 3.2

Subsidiaries

............................................................................

15

 

Section 3.3

Corporate Power and Authority

............................................

16

 

Section 3.4

Capitalization of the Corporations

........................................

16

 

Section 3.5

Conflicts; Consents and Approvals

......................................

16

 

Section 3.6

No Material Adverse Change; Other Changes

...................

17

 

Section 3.7

Insurance

.................................................................................

18

 

Section 3.8

Taxes

.......................................................................................

18

 

Section 3.9

Compliance with Law

............................................................

19

 

Section 3.10

Intellectual Property

................................................................

20

 

Section 3.11

Title to Properties; Condition and Sufficiency of Assets

...

20

 

Section 3.12

Environmental Matters

...........................................................

20

 

Section 3.13

Litigation

.................................................................................

21

 

Section 3.14

Brokerage and Finder's Fees; Expenses

...........................

22

 

Section 3.15

Financial Statements

............................................................

22

 

Section 3.16

Employee Benefit Plans

.......................................................

23

 

Section 3.17

Contracts

...............................................................................

26

 

Section 3.18

Labor Matters

........................................................................

26

 

Section 3.19

Undisclosed Liabilities

.........................................................

27

 

Section 3.20

Permits; Compliance

............................................................

27

 

Section 3.21

UNITI System

.........................................................................

27

 

Section 3.22

Entire Business

.....................................................................

28

 

Section 3.23

March 31 Value

.....................................................................

28

   

ARTICLE IV       Representations and Warranties Regarding the Sellers

   

Section 4.1

Organization and Qualification of the Sellers

....................

28

 

Section 4.2

Corporate Power and Authority

..........................................

28

 

Section 4.3

Conflicts; Consents and Approvals

....................................

28

 

Section 4.4

Ownership of Shares

...........................................................

29

 

Section 4.5

Brokers

..................................................................................

30

   

ARTICLE V       Representations and Warranties Regarding the Purchasers

   

Section 5.1

Organization and Standing

.................................................

30

 

Section 5.2

Corporate Power and Authority

.........................................

30

 

Section 5.3

Conflicts; Consents and Approvals

...................................

30

 

Section 5.4

No Material Adverse Change; Other Changes

................

31

 

Section 5.5

Brokers

.................................................................................

31

   

ARTICLE VI       Covenants and Agreements

   

Section 6.1

Access and Information

......................................................

31

 

Section 6.2

Affirmative Covenants

.........................................................

32

 

Section 6.3

Negative Covenants

............................................................

33

 

Section 6.4

Negative Covenants

............................................................

34

 

Section 6.5

Closing Documents

.............................................................

34

 

Section 6.6

Non-Competition and Confidentiality Agreement

............

34

 

Section 6.7

Reasonable Efforts; Further Assurances

..........................

36

 

Section 6.8

Certain Covenants

..............................................................

36

 

Section 6.9

Notification by the Parties

..................................................

38

 

Section 6.10

Employees and Employee Benefits

..................................

38

 

Section 6.11

No Solicitation

.....................................................................

41

 

Section 6.12

Tax Matters

..........................................................................

42

 

Section 6.13

UNITI System Assignment and Assumption Agreement

.

45

 

Section 6.14

Transfer Real Property Deed

............................................

46

 

Section 6.15

Additional Employment Matters

........................................

46

 

Section 6.16

[Intentionally Omitted]

.........................................................

47

 

Section 6.17

License Agreement

............................................................

47

 

Section 6.18

Assignment of Insurance Proceeds

.................................

47

 

Section 6.19

Insurance Matters

...............................................................

47

 

Section 6.20

Access to Records after Closing

.....................................

48

 

Section 6.21

Change of BBMC Name

...................................................

48

 

Section 6.22

Credit Facility Liens and Guaranties

...............................

48

   

ARTICLE VII       Conditions to Closing

   

Section 7.1

Mutual Conditions

..............................................................

49

 

Section 7.2

Conditions to the Purchaser's Obligations

.....................

50

 

Section 7.3

Conditions to the Sellers' Obligations

.............................

51

   

ARTICLE VIII       Termination

   

Section 8.1

Termination

........................................................................

52

 

Section 8.2

Effect of Termination

.........................................................

54

   

ARTICLE IX       Survival of Representations and Warranties; Indemnification

   

Section 9.1

Survival of Representations and Warranties

..................

54

 

Section 9.2

Indemnification

..................................................................

55

 

Section 9.3

Procedures for Third Party Claims

.................................

57

 

Section 9.4

Procedures for Inter-Party Claims

..................................

58

 

Section 9.5

Calculation of Damages

..................................................

58

 

Section 9.6

Applicability of the Escrow Agreement

..........................

59

   

ARTICLE X       Miscellaneous

   

Section 10.1

Notices

..............................................................................

59

 

Section 10.2

Expenses

..........................................................................

60

 

Section 10.3

Governing Law; Consent to Jurisdiction

........................

60

 

Section 10.4

No Jury Trial

......................................................................

60

 

Section 10.5

Assignment; Successors and Assigns; No Third Party

 

 

 

       Rights

..........................................................................

61

 

Section 10.6

Counterparts

....................................................................

61

 

Section 10.7

Titles and Headings

........................................................

61

 

Section 10.8

Entire Agreement

............................................................

61

 

Section 10.9

Amendment and Modification

........................................

61

 

Section 10.10

Publicity; Public Announcements

...................................

61

 

Section 10.11

Waiver

...............................................................................

61

 

Section 10.12

Severability

.......................................................................

61

 

Section 10.13

No Strict Construction

.....................................................

62

 

Section 10.14

Knowledge

.......................................................................

62

 

Section 10.15

Affiliate Status

.................................................................

62

 



--------------------------------------------------------------------------------



 

 



APPENDICES

     

1.1

Escrow Agreement

1.2

Transfer Real Property description

1.3

Transfer Real Property Deed

1.4

Transition Support Agreement

1.5

Transfer UNITI Items description

1.6

UNITI System Assignment and Assumption Agreement

1.7

Transfer Lease

1.7A

Assignment and Assumption of Lease

1.8

Transfer Marks

1.8A

Assignment of Marks

1.8B

Copyright Assignment and Assumption Agreement

1.8C

Assignment of Data Center Assets and Assumption of Related Liabilities

1.9

License Agreement

1.9A

Transfer Data Center Assets

6.10.2

Consolidated Company Employees

6.10.5

CIC Employees

6.10.8

Stay Pay

9.2.1

Qualifiers

10.14

Sellers' List of Persons with Knowledge